Exhibit 10.3.1

 

SUBSCRIPTION AGREEMENT

 

October 16, 2014

 

Broadway Financial Corporation
5055 Wilshire Boulevard, Suite 500
Los Angeles, California  90036

 

Ladies and Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

 

1.             This Subscription Agreement (this “Agreement”) is entered into
between Broadway Financial Corporation, a Delaware corporation (the “Company”),
and the Investor whose name appears on the signature page hereto and is made as
of the date of the Company’s acceptance hereof (the “Acceptance Date”).

 

2.               The Company is proposing to issue and sell shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”, to
certain investors in a private offering at a purchase price of U.S.$1.10 per
share (the “Per Share Purchase Price”).  The Common Stock is being offered only
to persons who are accredited investors within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to a private placement exemption from the securities
registration requirements of the Securities Act.

 

3.             The Company and the Investor agree that, upon the terms and
subject to the conditions set forth herein, the Investor will purchase from the
Company and the Company will issue and sell to the Investor, the number of
shares of Common Stock equal to the dollar amount subscribed as indicated on the
signature page hereto divided by the Per Share Purchase Price, pursuant to the
Terms and Conditions for the Purchase of Common Stock attached hereto as Annex A
and incorporated herein by reference as if fully set forth herein. The Common
Stock purchased by the Investor will be delivered in certificated form,
registered in the Investor’s name and address as set forth below, and will be
released by Computershare Inc., the Company’s transfer agent (the “Transfer
Agent”), to the Investor at the Closing (as defined in the Terms and Conditions
for the Purchase of Common Stock) or, if uncertificated, the Transfer Agent for
the Common Stock will register the shares of Common Stock purchased in the name
of the Investor and deliver evidence of such registration to the Investor.

 

4.             In agreeing to purchase Common Stock pursuant hereto, the
Investor is making the representations and warranties set forth in the attached
Terms and Conditions for the Purchase of Common Stock (the “Terms and
Conditions”), including representations and warranties that the Investor is an
“accredited investor” (as that term is defined by Rule 501 under the Securities
Act) and that the Investor has not taken actions regarding a coordinated
acquisition of Common Stock as set forth in Section 2.3(f) or Section 2.3(j).

 

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

Subscription amount in shares and U.S. dollars:

 

 

 

Dollars: $990,000

 

 

 

Voting Common Shares: 96,000

 

 

 

Non-Voting Common Shares: 804,000

 

 

 

Name of Investor:

 

 

 

NATIONAL COMMUNITY INVESTMENT FUND

 

 

 

By:

/s/ Saurabh Narain

 

 

 

Print Name: Saurabh Narain

 

Title: Chief Executive

 

Mailing Address:

 

National Community Investment Fund

 

135 South LaSalle

 

Chicago, IL 60603

 

Attn: Saurabh Narain

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Dentons US LLP

 

233 South Wacker Drive, Suite 7800

 

Chicago, IL 60606-5404

 

Attn: Scott A. Lindquist, Esq

 

 

 

Type of Entity:

 

Jurisdiction of Organization:

 

Tax ID No.:

 

Contact Name:

 

Telephone:

 

Email Address:

 

 

 

 

 

Name under which Common Stock is to be issued (if different from above):  Same
as above

 

 

 

Address to which share certificates or statement of ownership are to be sent (if
different from mailing address above):

 

2

--------------------------------------------------------------------------------


 

Agreed and Accepted as of the date first set forth above:

 

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

 

 

By:

/s/ Wayne-Kent A. Bradshaw

 

Name: Wayne-Kent A. Bradshaw

 

Title: President and Chief Executive Officer

 

 

3

--------------------------------------------------------------------------------


 

INSTRUCTION SHEET FOR INVESTOR

 

(to be read in conjunction with the entire Agreement)

 

Complete the following items in the Agreement:

 

1.             Provide the information regarding the Investor requested on the
signature page to the Agreement.  The Agreement must be executed by an
individual authorized to bind the Investor.

 

2.             If the Investor is purchasing Common Stock for more than one
investor account, it may either (i) complete a separate Agreement for each such
account, in which case a separate wire transfer (or other acceptable form of
payment) must be made by or on behalf of such account for the Common Stock it
will purchase and a separate issuance of Common Stock will be made by the
Transfer Agent to each account, or (ii) complete a single Agreement for all such
accounts, in which case only one wire transfer (or other acceptable form of
payment) need be made for the Common Stock to be purchased for all such accounts
(but all such Common Stock will be issued to a single account specified by the
Investor) and the information called for on the signature page hereof must be
completed for each account.

 

3.             Return the signed Agreement to:

 

Broadway Financial Corporation
5055 Wilshire Boulevard, Suite 500
Los Angeles, California  90036
Attn: Wayne-Kent A. Bradshaw, President and Chief
Executive Officer
Fax: (323) 634-1732
Email:  WBradshaw@broadwayfederalbank.com

 

4.             Please note that all payments must be made in U.S. dollars by
wire transfer of immediately available funds to the following account, which has
been established to hold funds received from investors, which funds shall be
released to the Company only upon the Closing of the transactions referred to
and described herein:

 

Bank
Name:                                                                                                 
Broadway Federal Bank, f.s.b.

Bank Account Name:                                                 Broadway
Federal Bank for the benefit of Broadway Financial Corporation

Bank ABA
#:                                                                                           
322070145

Bank Account
#:                                                                          
80-000931-9

 

An executed Agreement or a facsimile transmission thereof must be received by
such time on such date as you are advised.  The Company reserves all rights to
reject any subscription before it is accepted by the Company.

 

4

--------------------------------------------------------------------------------


 

ANNEX A

 

TERMS AND CONDITIONS FOR THE PURCHASE OF COMMON STOCK

 

5

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 PURCHASE; CLOSING

1

 

 

 

1.1

Issuance, Sale and Purchase

1

 

 

 

1.2

Closing; Deliverables for the Closing; Conditions to the Closing

1

 

 

 

ARTICLE 2 REPRESENTATIONS AND WARRANTIES

4

 

 

 

2.1

Certain Terms

4

 

 

 

2.2

Representations and Warranties of the Company

5

 

 

 

2.3

Representations and Warranties of the Investor

18

 

 

 

ARTICLE 3 COVENANTS

21

 

 

 

3.1

Conduct of Business Prior to Closing

21

 

 

 

3.2

Confidentiality

22

 

 

 

3.3

Commercially Reasonable Efforts

22

 

 

 

3.4

Legend

22

 

 

 

3.5

Certain Other Transactions

23

 

 

 

3.6

Exchange Listing

24

 

 

 

3.7

Stockholders Meeting

24

 

 

 

3.8

Registration Rights

24

 

 

 

ARTICLE 4 TERMINATION

32

 

 

 

4.1

Termination

32

 

 

 

4.2

Effects of Termination

33

 

 

 

ARTICLE 5 INDEMNITY

33

 

 

 

5.1

Indemnification by the Company

33

 

 

 

5.2

Indemnification by the Investor

34

 

 

 

5.3

Notification of Claims

34

 

 

 

5.4

Indemnification Payment

36

 

 

 

5.5

Exclusive Remedies

36

 

 

 

ARTICLE 6 MISCELLANEOUS

37

 

 

 

6.1

Survival

37

 

 

 

6.2

Other Definitions

37

 

 

 

6.3

Amendment and Waivers

40

 

 

 

6.4

Counterparts and Facsimile

40

 

 

 

6.5

Governing Law

40

 

i

--------------------------------------------------------------------------------


 

6.6

Jurisdiction

40

 

 

 

6.7

WAIVER OF JURY TRIAL

41

 

 

 

6.8

Notices

41

 

 

 

6.9

Entire Agreement

41

 

 

 

6.10

Successors and Assigns

41

 

 

 

6.11

Captions

42

 

 

 

6.12

Severability

42

 

 

 

6.13

Third Party Beneficiaries

42

 

 

 

6.14

Public Announcements

42

 

 

 

6.15

Specific Performance

42

 

 

 

6.16

No Recourse

42

 

Exhibit A - Summary of Modification Terms

 

Exhibit B - NCIF Side Letter

 

Appendix I - Selling Stockholder Questionnaire

 

ii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Defined Term

 

Section

 

 

 

Acceptance Date

 

Subscription Agreement

Action

 

2.2(f)

Affiliate

 

6.2(a)

Agency

 

6.2(b)

Agreement

 

Subscription Agreement

Agreements

 

Recital B

Bank

 

2.2(a)

Benefit Plans

 

2.2(u)(i)

Board of Directors

 

6.2(c)

Business Day

 

6.2(d)

Capital Stock

 

6.2(e)

Capitalization Date

 

2.2(c)(ii)

Change in Control

 

6.2(f)

CJA Letter Agreement

 

2.2(c)(iv)

Closing

 

1.2(a)

Closing Date

 

1.2(a)

Code

 

6.2(g)

Common Stock

 

Subscription Agreement

Company

 

Subscription Agreement

Company Employees

 

2.2(u)(i)

Company Financial Statements

 

2.2(g)

Company Indemnified Parties

 

5.2(a)

Company Insurance Policies

 

2.2(s)

Company Preferred Stock

 

2.2(c)(i)

Company Reports

 

2.2(h)

Company Specified Representations

 

6.2(h)

Company Stock Plans

 

2.2(c)(iii)

Company Subsidiaries

 

2.2(b)

Company Subsidiary

 

2.2(b)

Confidentiality Agreement

 

3.2

control, controlling, controlled by and under common control with

 

6.2(a)

Debentures

 

Recital C

Deductible

 

5.1(b)

Disclosure Schedule

 

6.2(i)

EESA

 

2.2(u)(iii)

Effective Date

 

3.8(j)(i)

Effectiveness Deadline

 

3.8(j)(ii)

employee benefit plan

 

2.2(u)(i)

 

iii

--------------------------------------------------------------------------------


 

ERISA

 

2.2(u)(i)

Exchange Act

 

2.2(h)

FDI Act

 

2.2(b)

FDIC

 

2.2(b)

Federal Reserve

 

2.2(a)

Filing Deadline

 

3.8(a)(i)

finally determined

 

5.4

GAAP

 

6.2(j)

Governmental Consent

 

6.2(k)

Governmental Entity

 

6.2(l)

Holder

 

3.8(j)(iii)

Indemnified Party

 

5.3(a)

Indemnifying Party

 

5.3(a)

Indemnitee

 

3.8(g)(i)

Indenture

 

Recital C

Insider

 

2.2(bb)

Insurer

 

6.2(m)

Investment

 

Recital A

Investment Manager

 

2.3(f)

Investor

 

Subscription Agreement

Investor Indemnified Parties

 

5.1(a)

Investor Specified Representations

 

6.2(n)

Investors

 

Recital B

Knowledge

 

6.2(o)

Law

 

2.2(p)

Liens

 

2.2(d)(ii)

Loan Investor

 

6.2(p)

Losses

 

6.2(q)

Material Adverse Effect

 

2.1(a)

Material Contract

 

2.2(r)

Modification

 

Recital C

NASDAQ

 

2.2(d)(i)

NCIF Letter Agreement

 

2.2(c)(iv)

NCIF Side Letter

 

1.2(c)(ii)(G)

Non-Voting Common Stock

 

2.2(c)(i)

OFAC

 

2.2(m)

Other Investors

 

Recital B

Other Private Placements

 

Recital B

Per Share Purchase Price

 

Subscription Agreement

Person

 

6.2(r)

Placement Agent

 

2.2(x)

Potential Investor

 

2.3(j)

Previously Disclosed

 

2.1(b)

Purchase Price

 

1.1

Register, registered and registration

 

3.8(j)(iv)

 

iv

--------------------------------------------------------------------------------


 

Registrable Securities

 

3.8(j)(v)

Registration Expenses

 

3.8(j)(vi)

Registration Termination Date

 

3.8(a)(i)

Regulatory Agreement

 

2.2(q)

Regulatory Order or Regulatory Orders

 

2.2(p)

Regulatory Orders

 

2.2(p)

Rule 158

 

3.8(j)(vii)

Rule 159A

 

3.8(j)(vii)

Rule 405

 

3.8(j)(vii)

Rule 415

 

3.8(j)(vii)

SDN List

 

2.2(m)

SEC

 

2.1(b)

Securities Act

 

Subscription Agreement

Selling Expenses

 

3.8(j)(viii)

Shelf Registration Statement

 

3.8(a)(ii)

Side Letters

 

2.2(c)(iv)

SLHC Act

 

2.2(a)

Subsidiary

 

6.2(s)

Suspension Period

 

3.8(d)

Tax or Taxes

 

6.2(t)

Tax Return

 

6.2(u)

Terms and Conditions

 

Subscription Agreement

Third Party Claim

 

5.3(a)

Transfer Agent

 

Subscription Agreement

Trustee

 

Recital C

under common control with

 

6.2(a)

Voting Debt

 

2.2(c)(iv)

Voting Securities

 

6.2(v)

 

v

--------------------------------------------------------------------------------


 

RECITALS

 

A.            The Investment.  The Company intends to issue and sell to the
Investor, and the Investor intends to purchase from the Company, on the terms
and conditions described herein, the number of shares of Common Stock set forth
on such Investor’s signature page hereto for the aggregate purchase price set
forth on such signature page (the “Investment”).

 

B.            Other Private Placements.  The Company also intends to enter into
agreements similar to this Agreement with certain other investors (the “Other
Investors”) and expects to complete sales of Common Stock to them, with the
closing of such sales to occur simultaneously with the Closing (the “Other
Private Placements”).  The Investor and the Other Investors are hereinafter
sometimes collectively referred to as the “Investors”, and this Agreement and
the subscription agreements executed by the Other Investors are hereinafter
sometimes collectively referred to as the “Agreements.”

 

C.            Debenture Modification.  The Company has outstanding $6,000,000
aggregate principal amount of Floating Rate Junior Subordinated Debentures due
March 17, 2014 (the “Debentures”) that were issued pursuant to that certain
Indenture, dated as of March 17, 2004 (the “Indenture”), entered into between
the Company and U.S. Bank National Association, a national banking association
organized under the laws of the United States of America, as debenture trustee
(the “Trustee”).  Concurrently with, and as a condition concurrent to, the sale
of Common Stock by the Company pursuant to this Agreement and each of the Other
Agreements, the Company will make certain payments of principal of and accrued
interest on the Debentures and certain fees and expenses, and will enter into a
supplemental indenture with the Trustee to extend the maturity and modify
certain of the other terms of the Debentures.  The making of such payments and
entering into such supplemental indenture are collectively referred to herein as
the “Modification.”  The principal terms of the Modification are set forth in
the summary attached as Exhibit A to this Agreement.

 

ARTICLE 1

 

PURCHASE; CLOSING

 

1.1          Issuance, Sale and Purchase.  On the terms and subject to the
conditions set forth herein, the Company agrees to issue and sell to the
Investor, and the Investor agrees to purchase from the Company, free and clear
of any Liens, a number of shares of Common Stock equal to the dollar amount
subscribed as indicated on the signature page hereto divided by the Per Share
Purchase Price payable by the Investor to the Company.  The aggregate purchase
price payable pursuant to this Section 1.1 is referred to herein as the
“Purchase Price”.

 

1.2          Closing; Deliverables for the Closing; Conditions to the Closing.

 

(a)           Closing.  Unless this Agreement has been terminated pursuant to
Article 4, and subject to the satisfaction or, to the extent permitted by Law
and this Agreement, the written waiver of the conditions set forth in
Section 1.2(c), the closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Arnold & Porter LLP, located
at 777 South Figueroa Street, 44th Floor, Los Angeles, California 90017, or

 

1

--------------------------------------------------------------------------------


 

remotely via the electronic or other exchange of documents and signature pages,
on a date to be specified by the Company on no less than two Business Days’
notice to the Investor (which date shall be the same date as the date of closing
of the Other Private Placements and the Modification), or at such other place or
such other date as agreed to in writing by the parties hereto (the “Closing
Date”).

 

(b)           Closing Deliverables.  Subject to the satisfaction or waiver on
the Closing Date of the conditions to the Closing set forth in Section 1.2(c),
at the Closing the parties shall make the following deliveries:

 

(i)            the Company shall deliver to the Investor one or more
certificates evidencing the Common Stock to be purchased pursuant to Section 1.1
registered in the name of the Investor (or if the shares of the Common Stock
being purchased are to be uncertificated, the Company shall cause the Transfer
Agent to register such shares in the name of the Investor and deliver evidence
of such registration to the Investor); and

 

(ii)           the Investor shall deliver the Purchase Price, by wire transfer
of immediately available funds to the account set forth in the Instruction Sheet
for Investor provided with this Agreement.

 

(c)           Closing Conditions.

 

(i)            The obligations of the Investor, on the one hand, and the
Company, on the other hand, to consummate the purchase and sale of Common Stock
provided for in this Agreement are each subject to the satisfaction or, to the
extent permitted by Law and this Agreement, the written waiver by the Company or
the Investor, as applicable, of the following conditions at the Closing:

 

(A)          No provision of any Law and no judgment, injunction, order or
decree shall prohibit the Closing or shall prohibit or restrict the Investor
from owning or voting any Common Stock to be purchased pursuant to this
Agreement; and

 

(B)          All Governmental Consents required to have been obtained at or
prior to the Closing Date in connection with the execution, delivery or
performance of this Agreement and the consummation of the transactions
contemplated hereby (including the Modification) shall have been obtained and
shall be in full force and effect.

 

(C)          The sale of Common Stock by the Company pursuant to the Agreements
shall have been approved by the stockholders of the Company to the extent
required by Section 5635(d), and any other applicable provisions, of the Nasdaq
Listing Rules.

 

(D)          The Modification shall have been approved by the holders of the
outstanding Debentures, and by the holder or holders of the Company’s Senior
Indebtedness (as defined in the Indenture) required by

 

2

--------------------------------------------------------------------------------


 

the Indenture; the form of supplemental indenture to be entered into in
connection with the Modification shall have been approved by the Company and the
Trustee; and such supplemental indenture shall be executed and delivered by the
Company and the Trustee concurrently with the Closing under this Agreement.

 

(ii)           The obligation of the Investor to consummate the purchase of
Common Stock provided for in this Agreement is also subject to the satisfaction
or written waiver by the Investor of the following conditions at the Closing:

 

(A)          The representations and warranties of the Company set forth in this
Agreement shall be true and correct in all respects on and as of the date of
this Agreement and on and as of the Closing Date as though made on and as of the
Closing Date, except to the extent that the failure to be true and correct
(without regard to any materiality or Material Adverse Effect qualifications
contained therein), would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and except that representations and
warranties made as of a specified date shall be true and correct as of such
date;

 

(B)          The Company shall have performed and complied with, in all material
respects, all agreements, covenants and conditions required by this Agreement to
be performed by it on or prior to the Closing Date;

 

(C)          The Investor shall have received a certificate, dated as of the
Closing Date, signed on behalf of the Company by a senior executive officer
certifying to the effect that the conditions set forth in
Section 1.2(c)(ii)(A) and Section 1.2(c)(ii)(B) have been satisfied on and as of
the Closing Date;

 

(D)          Since the date of this Agreement, a Material Adverse Effect shall
not have occurred and no change or other event shall have occurred that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 

(E)           The Common Stock to be purchased pursuant to this Agreement shall
have been authorized for listing on the NASDAQ Capital Market or such other
market on which the Common Stock is then listed or quoted, subject to official
notice of issuance;

 

(F)           The Company shall have received (or shall receive concurrently
with the Closing) gross proceeds from the Other Private Placements in an
aggregate amount, together with the Purchase Price, of not less than $6 million;

 

(G)          The Company and the Investor shall have entered into the Letter
Agreement, substantially in the form attached hereto as Exhibit B (the “NCIF
Side Letter”); and

 

3

--------------------------------------------------------------------------------


 

(H)          The Investment shall not have caused the Investor, together with
other funds controlled or managed by the Investor or any affiliate (as defined
under the SLHC Act and any implementing regulations issued thereunder) of the
Investor, to hold in the aggregate: (1) in excess of 24.95% of the total
outstanding capital stock of the Company; or (2) in excess of 24.95% of any
class of voting securities (as defined under the SLHC Act and any implementing
regulations issued thereunder) of the Company.

 

(iii)          The obligation of the Company to consummate the sale of Common
Stock provided for in this Agreement is also subject to the satisfaction or
written waiver by the Company of the following conditions at the Closing:

 

(A)          The representations and warranties of the Investor set forth in
this Agreement shall be true and correct in all respects on and as of the date
of this Agreement and on and as of the Closing Date as though made on and as of
the Closing Date except where the failure to be true and correct (without regard
to any materiality qualifications contained therein) would not materially
adversely affect the ability of the Investor to perform its obligations
hereunder (and except that (1) representations and warranties made as of a
specified date shall be true and correct as of such date and (2) the
representations and warranties of the Investor set forth in Sections 2.3(d) and
2.3(h) shall be true and correct in all respects);

 

(B)          The Investor shall have performed and complied with, in all
material respects, all agreements, covenants and conditions required by this
Agreement to be performed by it on or prior to the Closing Date; and

 

(C)          The Company shall have received a certificate, dated as of the
Closing Date, signed on behalf of the Investor by a duly authorized person
certifying to the effect that the conditions set forth in
Section 1.2(c)(iii)(A) and Section 1.2(c)(iii)(B) have been satisfied on and as
of the Closing Date.

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES

 

2.1          Certain Terms.

 

(a)           As used in this Agreement, the term “Material Adverse Effect”
means any circumstance, event, change, development or effect that, individually
or in the aggregate, would reasonably be expected to (i) result in a material
adverse effect on the assets, liabilities, business, financial condition or
results of operations of the Company and the Company Subsidiaries, taken as a
whole, or (ii) materially impair or delay the ability of the Company or any of
the Company Subsidiaries to perform its or their obligations under this
Agreement to consummate the Closing or any of the transactions contemplated
hereby; provided, however, that

 

4

--------------------------------------------------------------------------------


 

in determining whether a Material Adverse Effect has occurred under clause (i),
there shall be excluded any circumstance, event, change, development or effect
to the extent resulting from (A) actions or omissions of the Company or any
Company Subsidiary expressly required or contemplated by the terms of this
Agreement, (B) changes after the date hereof in general economic conditions in
the United States, including financial market volatility or downturns, or in the
markets in which the Company and the Company Subsidiaries operate, (C) changes
after the date hereof affecting the banking industry generally, (D) any changes
after the date hereof in applicable Laws or accounting rules or principles,
including changes in GAAP, (E) changes in the market price or trading volume of
the Common Stock or the Company’s other outstanding securities (but not the
underlying causes of such changes) or (F) any failure by the Company or any of
the Company Subsidiaries to meet any internal projections or forecasts with
regard to the assets, liabilities, business, financial condition or results of
operations of the Company and the Company Subsidiaries, taken as a whole (but
not the underlying causes of such failure), in each case to the extent that such
circumstance, event, change, development or effect referred to in clauses (B),
(C) and (D) do not have a disproportionate effect on the Company and the Company
Subsidiaries compared to other participants in the industries or markets in
which the Company and the Company Subsidiaries operate.

 

(b)           As used in this Agreement, the term “Previously Disclosed”
(i) with regard to any party, means information set forth in its Disclosure
Schedule under Section references corresponding with the provision of this
Agreement to which such information relates (including, in the case of the
Company, information identified in the Company’s Disclosure Schedule by
reference to specific portions of the “virtual data room” website established by
the Company for use by the Investor in its “due diligence” examination of the
Company; provided, however, that if such information is disclosed in such a way
as to make its relevance or applicability to another provision of this Agreement
reasonably apparent on its face, such information shall be deemed to be
responsive to such other provision of this Agreement and (ii) with regard to the
Company, includes information publicly disclosed by the Company in (A) the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2013, as filed by it with the Securities and Exchange Commission (the “SEC”),
(B) the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31,
2014, as filed by it with the SEC, (C) the Company’s definitive Proxy Statement
on Schedule 14A, as filed by it with the SEC on August 15, 2014, or (D) any
Current Report on Form 8-K filed or furnished by it with the SEC since
January 1, 2014, in each case available prior to the date of this Agreement
(excluding any risk factor disclosures contained in such documents under the
heading “Risk Factors” and any disclosure of risks included in any
“forward-looking statements” disclaimer or other statements that are similarly
non-specific and are predictive or forward-looking in nature).  Notwithstanding
anything in this Agreement to the contrary, the mere inclusion of an item in a
Disclosure Schedule shall not be deemed an admission that such item represents a
material exception or material fact, event or circumstance or that such item has
had or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

2.2          Representations and Warranties of the Company.  Except as
Previously Disclosed, the Company hereby represents and warrants to the
Investor, as of the date of this Agreement and as of the Closing Date (except
for the representations and warranties that are as of a specific date, which are
made as of that date) that:

 

5

--------------------------------------------------------------------------------


 

(a)           Organization and Authority.  Each of the Company and the Company
Subsidiaries is a corporation or other entity duly organized and validly
existing under the laws of the jurisdiction of its incorporation or
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified except where any failure to be so
qualified would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and has the corporate or other
organizational power and authority to own its properties and assets and to carry
on its business as it is now being conducted.  The Company has Previously
Disclosed correct and complete copies of the certificate of incorporation and
bylaws (or similar governing documents) as amended through the date of this
Agreement for the Company and Broadway Federal Bank, f.s.b. (the “Bank”).  The
Company is duly registered with the Board of Governors of the Federal Reserve
System (the “Federal Reserve”) as a savings and loan holding company under the
Savings and Loan Holding Company Act, as amended, 12 U.S.C. 1467a (the “SLHC
Act”).

 

(b)           Company Subsidiaries.  The Company has Previously Disclosed a
true, complete and correct list of all of its subsidiaries as of the date of
this Agreement (each, a “Company Subsidiary” and, collectively, the “Company
Subsidiaries”).  Except for the Company Subsidiaries, the Company does not own
beneficially, directly or indirectly, more than 5% of any class of equity
securities or similar interests of any corporation, business trust, association
or similar organization, and is not, directly or indirectly, a partner in any
partnership or party to any joint venture.  The Company owns, directly or
indirectly, all of its interests in each Company Subsidiary free and clear of
any and all Liens, except for the Lien of BBCN Bank on all assets of the
Company, including the stock of the Bank owned by the Company.  The deposit
accounts of the Bank are insured by the Federal Deposit Insurance Corporation
(“FDIC”) to the fullest extent permitted by the Federal Deposit Insurance Act,
as amended (the “FDI Act”), and the rules and regulations of the FDIC
thereunder, and all premiums and assessments required to be paid in connection
therewith have been paid when due (after giving effect to any applicable
extensions).  The Company beneficially owns all of the outstanding capital
securities of, and has sole control of, the Bank.

 

(c)           Capitalization.

 

(i)            As of the date hereof, the authorized Capital Stock of the
Company consists of 50,000,000 shares of Common Stock, par value $0.01 per
share, 25,000,000 shares of non-voting common stock, par value $0.01 per share
(the “Non-Voting Common Stock”), and 1,000,000 shares of preferred stock, par
value $0.01 per share (the “Company Preferred Stock”).

 

(ii)           As of the close of business on September 30, 2014 (the
“Capitalization Date”), the Company had outstanding: 19,548,959 shares of Common
Stock, 698,200 shares of Non-Voting Common Stock and no shares of Company
Preferred Stock.

 

(iii)          As of the close of business on the Capitalization Date, other
than in respect of awards outstanding under or issuable pursuant to the
Company’s 1996 Long-Term Incentive Plan, 1996 Stock Option Plan and 2008
Long-Term

 

6

--------------------------------------------------------------------------------


 

Incentive Plan (the “Company Stock Plans”) in respect of which an aggregate of
2,000,000 shares of Common Stock have been reserved for issuance, no shares of
Common Stock or Company Preferred Stock were reserved for issuance.  Since the
Capitalization Date and through the date of this Agreement, except in connection
with this Agreement and the transactions contemplated hereby, including the
Investment and the Other Private Placements, the Company has not (A) issued or
authorized the issuance of any shares of Common Stock or Company Preferred
Stock, or any securities convertible into or exchangeable or exercisable for
shares of Common Stock or Company Preferred Stock, (B) reserved for issuance any
shares of Common Stock or Company Preferred Stock or (C) repurchased or
redeemed, or authorized the repurchase or redemption of, any shares of Common
Stock or Company Preferred Stock.

 

(iv)          All of the issued and outstanding shares of Common Stock and
Company Preferred Stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights, except for certain
preemptive rights set forth in (A) those certain letter agreements, each dated
as of August 22, 2013, between the Company and, respectively, (1) BBCN
Bancorp, Inc., (2) CJA Private Equity Financial Restructuring Master Fund I L.P.
(as amended, restated or otherwise modified from time to time, the “CJA Letter
Agreement”), and (3) National Community Investment Fund (as amended, restated or
otherwise modified from time to time, the “NCIF Letter Agreement” or (B) the
NCIF Side Letter or a separate side letter between the Company and Gapstow
Financial Growth Capital Fund I L.P. (collectively, the “Side Letters”).  None
of the outstanding shares of Capital Stock or other securities of the Company or
any of the Company Subsidiaries was issued, sold or offered by the Company or
any Company Subsidiary in violation of the Securities Act or the securities or
blue sky laws of any state or jurisdiction.  No bonds, debentures, notes or
other indebtedness having the right to vote on any matters on which the
shareholders of the Company may vote (“Voting Debt”) are issued and outstanding.

 

(v)           As of the date of this Agreement, except for the outstanding
awards under the Company Stock Plans listed on Section 2.2(c) of the Disclosure
Schedule, and the Agreements, the Company does not have and is not bound by any
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character calling for the purchase or issuance of, or securities or
rights convertible into or exchangeable or exercisable for, any shares of Common
Stock or Company Preferred Stock or any other equity securities of the Company
or Voting Debt or any securities representing the right to purchase or otherwise
receive any shares of Capital Stock of the Company.

 

(d)           Authorization; No Conflicts; Shareholder Approval.

 

(i)            The Company has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  Subject to
receipt of the approval by the Company’s stockholders required by the NASDAQ

 

7

--------------------------------------------------------------------------------


 

Stock Market (“NASDAQ”) pursuant to Rule 5635(c) and (d) and any other
applicable provisions of the Nasdaq Listing Rules to issue Common Stock in
connection with the Investment and the Other Private Placements and the approval
by the Company’s stockholders of an amendment to Article FOURTH of the Company’s
Certificate of Incorporation to increase the number of shares of Non-Voting
Common Stock the Company is authorized to issue to a number that will permit the
issuance and sale of all of such stock contemplated by the Agreements, the
execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of the Company and no further
approval or authorization is required on the part of the Company or its
shareholders.  The Board of Directors has unanimously approved the transactions
contemplated by this Agreement, including the Investment, the Other Private
Placements and the Modification.  This Agreement has been duly and validly
executed and delivered by the Company and, assuming due authorization, execution
and delivery by the Investor, is the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability
relating to or affecting creditors’ rights or by general equity principles
(whether applied in equity or at law).

 

(ii)           Neither the execution and delivery by the Company of this
Agreement nor the consummation of the transactions contemplated hereby, nor
compliance by the Company with any of the provisions hereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or result in the
loss of any benefit or creation of any right on the part of any third party
under, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of any liens, charges,
adverse rights or claims, pledges, covenants, title defects, security interests
or other encumbrances of any kind (“Liens”) upon any of the properties or assets
of the Company or any Company Subsidiary, under any of the terms, conditions or
provisions of (1) the certificate of incorporation or bylaws (or similar
governing documents) of the Company and each Company Subsidiary or (2) any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Company or any of the Company Subsidiaries
is a party or by which it may be bound, or to which the Company or any of the
Company Subsidiaries, or any of the properties or assets of the Company or any
of the Company Subsidiaries may be subject, or (B) violate any Law applicable to
the Company or any of the Company Subsidiaries or any of their respective
properties or assets except in the case of clauses (A)(2) and (B) for such
violations, conflicts and breaches as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(e)           Governmental Consents.  Except as set forth on Section 2.2(e) of
the Disclosure Schedule, no Governmental Consents are necessary for the
execution and delivery of

 

8

--------------------------------------------------------------------------------


 

this Agreement or for the sale by the Company of Common Stock to the Investor
pursuant to this Agreement.

 

(f)            Litigation and Other Proceedings.  Except as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, there is no pending or, to the Knowledge of the Company, threatened
claim, action, suit, arbitration, complaint, charge or investigation or
proceeding (each an “Action”) against the Company or any Company Subsidiary or
any of its assets, rights or properties, nor is the Company or any Company
Subsidiary a party or named as subject to the provisions of any order, writ,
injunction, settlement, judgment or decree of any court, arbitrator or
government agency, or instrumentality.  There has not been, and to the Knowledge
of the Company, there is not pending or contemplated, any investigation by the
SEC involving the Company or any current or former director or officer of the
Company in his or her capacity as such.

 

(g)           Financial Statements.  The audited consolidated balance sheets of
the Company and the Company Subsidiaries and the related consolidated statements
of operations, changes in stockholders’ equity and cash flows, together with the
notes thereto, included in the Company’s Annual Report on Form 10-K filed with
the SEC for the year ended December 31, 2013 (the “Company Financial
Statements”) (i) have been prepared from, and are in accordance with, the books
and records of the Company and the Company Subsidiaries, (ii) complied, as of
their respective date of such filing, in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, (iii) have been prepared in accordance with GAAP applied
on a consistent basis and (iv) present fairly in all material respects the
consolidated financial position of the Company and the Company Subsidiaries at
the dates and the consolidated results of operations, changes in shareholders’
equity and cash flows of the Company and the Company Subsidiaries for the
periods stated therein.

 

(h)           Reports.  Since December 31, 2010, the Company and each Company
Subsidiary have filed all material reports, registrations, documents, filings,
statements and submissions, together with any required amendments thereto, that
they were required to file with any Governmental Entity (the foregoing,
collectively, being referred to herein as the “Company Reports”) and have paid
all material fees and assessments due and payable in connection therewith.  As
of their respective filing dates, or as subsequently amended prior to the date
hereof, the Company Reports complied in all material respects with all statutes
and applicable rules and regulations of the applicable Governmental Entities. 
As of the date of this Agreement, there are no outstanding comments from the SEC
or any other Governmental Entity with respect to any Company Report that were
the subject of written correspondence that have not been resolved.  The Company
Reports, including the documents incorporated by reference in each of them, each
contained all the information required to be included in it and, when it was
filed and, as of the date of each such Company Report filed with the SEC, or if
amended prior to the date of this Agreement, as of the date of such amendment,
did not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made in it, in light of
the circumstances under which they were made, not misleading and complied as to
form in all material respects with the applicable requirements of the Securities
Act and the Securities Exchange Act of 1934, as amended (the “Exchange Act”). 
No executive officer of

 

9

--------------------------------------------------------------------------------


 

the Company has failed in any respect to make the certifications required of him
or her under Section 302 or 906 of the Sarbanes-Oxley Act of 2002.

 

(i)            Internal Accounting and Disclosure Controls.  The records,
systems, controls, data and information of the Company and the Company
Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Company Subsidiaries or accountants (including all means
of access thereto and therefrom) or reputable banking industry service
providers, except for any non-exclusive ownership and non-direct control that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the system of internal accounting controls described
below in this Section 2.2(i).  The Company (i) has implemented and maintains
disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange
Act) intended to ensure that material information relating to the Company,
including its consolidated Subsidiaries, is made known to the chief executive
officer or executive chairman and the chief financial officer of the Company by
others within those entities, and (ii) has disclosed, based on its most recent
evaluation prior to the date of this Agreement, to the Company’s outside
auditors and the audit committee of the Board of Directors (A) any significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting (as defined in Rule 13a-15(f) of the Exchange
Act) that are reasonably likely to adversely affect the Company’s ability to
record, process, summarize and report financial information, and (B) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting. 
As of the date of this Agreement, the Company has no Knowledge of any reason
that its outside auditors and its chief executive officer or executive chairman
and chief financial officer shall not be able to give the certifications and
attestations required pursuant to the rules and regulations adopted pursuant to
Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when next
due.  Since December 31, 2010, neither the Company nor any Company Subsidiary
nor, to the Knowledge of the Company, any director, officer, employee, auditor,
accountant or representative of the Company or any Company Subsidiary has
received or otherwise had or obtained knowledge of any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or any Company Subsidiary or their respective internal accounting
controls, including any material complaint, allegation, assertion or claim that
the Company or any Company Subsidiary has engaged in questionable accounting or
auditing practices.

 

(j)            Risk Management Instruments.  All material derivative
instruments, including swaps, caps, floors and option agreements entered into
for the Company’s or any of the Company Subsidiaries’ own account were entered
into (i) only in the ordinary course of business, (ii) in accordance with
prudent practices and in all material respects with all applicable Laws and
(iii) with counterparties believed to be financially responsible at the time;
and each of them constitutes the valid and legally binding obligation of the
Company or any Company Subsidiary, as applicable, enforceable in accordance with
its terms.  Neither the Company nor, to the Knowledge of the Company, any other
party thereto is in breach of any of its material obligations under any such
agreement or arrangement.

 

10

--------------------------------------------------------------------------------


 

(k)           No Undisclosed Liabilities.  There are no liabilities of the
Company or any of the Company Subsidiaries of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, except for
(i) liabilities adequately reflected or reserved against in accordance with GAAP
in the Company’s audited balance sheet as of December 31, 2013 and
(ii) liabilities that have arisen in the ordinary and usual course of business
and consistent with past practice since December 31, 2013 and that have not or
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(l)            Mortgage Lending.  The Company and each of the Company
Subsidiaries have complied in all material respects with, and all documentation
in connection with the origination, processing, underwriting and credit approval
of any mortgage loan originated, purchased or serviced by the Company or any
Company Subsidiary has satisfied, in all material respects (i) all Laws with
respect to the origination, insuring, purchase, sale, servicing, or filing of
claims in connection with mortgage loans, including all Laws relating to real
estate settlement procedures, consumer credit protection, truth in lending laws,
usury limitations, fair housing, transfers of servicing, collection practices,
equal credit opportunity and adjustable rate mortgages, (ii) the
responsibilities and obligations relating to mortgage loans set forth in any
agreement between the Company and any Agency, Loan Investor or Insurer,
(iii) the applicable rules, regulations, guidelines, handbooks and other
requirements of any Agency, Loan Investor or Insurer and (iv) the terms and
provisions of any mortgage or other collateral documents and other loan
documents with respect to each mortgage loan.

 

(m)          Bank Secrecy Act; Anti-Money Laundering; OFAC; and Customer
Information.  The Company is not aware of, has not been advised of, and, to the
Knowledge of the Company, has no reason to believe that any facts or
circumstances exist that would cause it or any Company Subsidiary to be deemed
to be not operating in compliance, in all material respects, with the Bank
Secrecy Act of 1970, as amended, the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (also known as the USA PATRIOT Act), any order or regulation issued by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), or
any other applicable anti-money laundering or anti-terrorist-financing statute,
rule or regulation.  The Company is not aware of any facts or circumstances that
would cause it to believe that any nonpublic customer information has been
disclosed to or accessed by an unauthorized third party in a manner that would
cause it to undertake any material remedial action.  The Company and each of the
Company Subsidiaries have adopted and implemented an anti-money laundering
program that contains adequate and appropriate customer identification
verification procedures that comply with the USA PATRIOT Act and such anti-money
laundering program meets the requirements in all material respects of
Section 352 of the USA PATRIOT Act and the regulations thereunder, and they have
complied in all respects with any requirements to file reports and other
necessary documents as required by the USA PATRIOT Act and the regulations
thereunder.  The Company will not directly or indirectly use the proceeds of the
sale of the Common Stock pursuant to transactions contemplated by this
Agreement, or lend, contribute or otherwise make available such proceeds to any
Company Subsidiary, joint venture partner or other Person, towards any sales or
operations in any country appearing on the OFAC Specially Designated Nationals
List (“SDN List”) or for the purpose of financing the activities of any Person
currently appearing on the SDN List.

 

11

--------------------------------------------------------------------------------


 

(n)           Certain Payments.  Neither the Company nor any of the Company
Subsidiaries, nor any directors, officers, nor to the Knowledge of the Company,
employees or any of their Affiliates or any other Person who to the Knowledge of
the Company is associated with or acting on behalf of the Company or any of the
Company Subsidiaries has directly or indirectly (i) made any contribution, gift,
bribe, rebate, payoff, influence payment, kickback, or other payment in material
violation of any Law to any Person, private or public, regardless of form,
whether in money, property, or services (A) to obtain favorable treatment in
securing business for the Company or any of the Company Subsidiaries, (B) to pay
for favorable treatment for business secured by the Company or any of the
Company Subsidiaries, or (C) to obtain special concessions or for special
concessions already obtained, for or in respect of the Company or any of the
Company Subsidiaries or (ii) established or maintained any fund or asset with
respect to the Company or any of the Company Subsidiaries that was required by
Law or GAAP to have been recorded and was not recorded in the books and records
of the Company or any of the Company Subsidiaries.

 

(o)           Absence of Certain Changes.  Since December 31, 2013 and except as
Previously Disclosed or as required or contemplated by the terms of this
Agreement, (i) the Company and the Company Subsidiaries have conducted their
respective businesses in all material respects in the ordinary and usual course
of business consistent with past practices, (ii) none of the Company or any
Company Subsidiary has issued any securities (other than Common Stock and other
equity-based awards issued prior to the date of this Agreement pursuant to the
Company Stock Plans and reflected in the numbers set forth in Section 2.2(c)),
(iii) the Company has not made or declared any distribution in cash or in kind
to its shareholders or issued or repurchased any shares of its Capital Stock,
(iv) through (and including) the date of this Agreement, no fact, event, change,
condition, development, circumstance or effect has occurred that has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and (v) no material default (or event which, with notice
or lapse of time, or both, would constitute a material default) exists on the
part of the Company or any Company Subsidiary in the due performance and
observance of any term, covenant or condition of any agreement to which the
Company or any Company Subsidiary is a party and which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(p)           Compliance with Laws.  The Company and each Company Subsidiary
have all material permits, licenses, franchises, authorizations, orders and
approvals of, and have made all filings, applications and registrations with,
Governmental Entities that are required in order to permit them to own or lease
their properties and assets and to carry on their business as presently
conducted and that are material to the business of the Company and each Company
Subsidiary.  The Company and each Company Subsidiary have complied in all
material respects and (i) are not in default or violation in any respect of,
(ii) are not under investigation with respect to, and (iii) have not been
threatened to be charged with or given notice of any material violation of, any
applicable material domestic (federal, state or local) or foreign law, statute,
ordinance, license, rule, regulation, policy or guideline, order, demand, writ,
injunction, decree or judgment of any Governmental Entity (each, a “Law”), other
than such noncompliance, defaults or violations as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
Except for statutory or regulatory restrictions of general application,
restrictions applicable to recipients of funds under the Troubled Asset Relief
Program of the Treasury, the Order to Cease and Desist issued by the Office of
Thrift

 

12

--------------------------------------------------------------------------------


 

Supervision to the Company with the Company’s consent, effective September 9,
2010, and the Consent Order issued by the Office of the Comptroller of the
Currency to the Bank with the Bank’s consent, effective October 30, 2013 (each,
individually a “Regulatory Order” and, together, the “Regulatory Orders”), no
Governmental Entity has placed any material restriction on the business or
properties of the Company or any of the Company Subsidiaries.  As of the date
hereof, the Bank has a Community Reinvestment Act rating of “outstanding.”

 

(q)           Agreements with Regulatory Agencies.  Except for the Regulatory
Orders, (i) the Company and the Company Subsidiaries (A) are not subject to any
cease-and-desist or other similar order or enforcement action issued by, (B) are
not a party to any written agreement, consent agreement or memorandum of
understanding with, (C) are not a party to any commitment letter or similar
undertaking to, and (D) are not subject to any capital directive by, and
(ii) since December 31, 2013, neither the Company nor any of the Company
Subsidiaries has adopted any board resolutions at the request of any
Governmental Entity that currently restricts in any material respect the conduct
of its business or that in any material manner relates to its capital adequacy,
its liquidity and funding policies and practices, its ability to pay dividends,
its credit, risk management or compliance policies, its internal controls, its
management or its operations or business (each item in this sentence, including
the Regulatory Orders, being referred to herein as a “Regulatory Agreement”),
nor has the Company nor any of the Company Subsidiaries been advised since
December 31, 2013 by any Governmental Entity that it is considering issuing,
initiating, ordering, or requesting any such Regulatory Agreement.  Except as
set forth on Section 2.2(q) of the Disclosure Schedule, the Company and the
Company Subsidiaries are in compliance in all material respects with each
Regulatory Agreement to which they are party or subject, and the Company and the
Company Subsidiaries have not received any notice from any Governmental Entity
indicating that either the Company or any of the Company Subsidiaries is not in
compliance in all material respects with any such Regulatory Agreement.

 

(r)            Contracts.  The Company has Previously Disclosed or provided (by
hard copy, electronic data room or otherwise) to the Investor or its
representatives true, correct and complete copies of each of the following to
which the Company or any Company Subsidiary is a party, each of which is set
forth on Section 2.2(r) of the Disclosure Schedule (each, a “Material
Contract”):

 

(i)            any contract or agreement relating to indebtedness of the Company
or any Company Subsidiary for borrowed money, letters of credit, capital lease
obligations, obligations secured by a Lien or interest rate or currency hedging
agreements (including guarantees in respect of any of the foregoing, but in any
event excluding trade payables, securities transactions and brokerage agreements
arising in the ordinary course of business, intercompany indebtedness and
immaterial leases for telephones, copy machines, facsimile machines and other
office equipment) in excess of $200,000, except for those issued in the ordinary
course of business;

 

(ii)           any contract or agreement that is a “material contract” within
the meaning of Item 601(b)(10) of Regulation S-K;

 

13

--------------------------------------------------------------------------------


 

(iii)          any contract or agreement limiting, in any material respect, the
ability of the Company or any of the Company Subsidiaries to engage in any line
of business or to compete, whether by restricting territories, customers or
otherwise, or in any other material respect, with any Person;

 

(iv)          any contract or agreement that concerns the sale or acquisition of
any material portion of the Company’s business;

 

(v)           any alliance, cooperation, joint venture, shareholders,
partnership or similar agreement involving a sharing of profits or losses
relating to the Company or any Company Subsidiary;

 

(vi)          any contract or agreement involving annual payments in excess of
$200,000 that cannot be cancelled by the Company or a Company Subsidiary without
penalty on not more than 90 days’ notice;

 

(vii)         any material hedge, collar, option, forward purchasing, swap,
derivative or similar agreement, understanding or undertaking;

 

(viii)        any contract or agreement with respect to the employment or
service of any current or former directors, officers, employees or consultants
of the Company or any of the Company Subsidiaries other than, with respect to
non-executive employees and consultants, in the ordinary course of business; and

 

(ix)          any contract or agreement containing any (x) non-competition or
exclusive dealing obligations or other obligation which purports to limit or
restrict in any respect the ability of the Company or any Company Subsidiary to
solicit customers or the manner in which, or the localities in which, all or any
portion of the business of the Company or the Company Subsidiaries is or can be
conducted, or (y) right of first refusal or right of first offer or similar
right or that limits or purports to limit the ability of the Company or any of
the Company Subsidiaries to own, operate, sell, transfer, pledge or otherwise
dispose of any material assets or business.

 

Each Material Contract (A) is legal, valid and binding on the Company and the
Company Subsidiaries which are a party to such contract, (B) is in full force
and effect and enforceable in accordance with its terms and (C) will continue to
be legal, valid, binding, enforceable, and in full force and effect in all
material respects following the consummation of the transactions contemplated by
this Agreement.  Neither the Company nor any of the Company Subsidiaries, nor to
the Knowledge of the Company, any other party thereto is in material violation
or default under any Material Contract.  No benefits under any Material Contract
will be increased, and no vesting of any benefits under any Material Contract
will be accelerated, by the occurrence of any of the transactions contemplated
by this Agreement, nor will the value of any of the benefits under any Material
Contract be calculated on the basis of any of the transactions contemplated by
this Agreement.  The Company and the Company Subsidiaries, and to the Knowledge
of the Company, each of the other parties thereto, have performed in all
material respects all material obligations required to be performed by them
under each Material Contract, and to the

 

14

--------------------------------------------------------------------------------


 

Knowledge of the Company, no event has occurred that with notice or lapse of
time would constitute a material breach or default or permit termination,
modification, or acceleration, under the Material Contracts.

 

(s)            Insurance.  The Company and each of the Company Subsidiaries are
presently insured, and have been insured for at least the past two years, for
reasonable amounts with financially sound and reputable insurance companies
against such risks as companies engaged in a similar business would, in
accordance with good business practice, customarily be insured.  All of the
policies, bonds and other arrangements providing for the foregoing (the “Company
Insurance Policies”) are in full force and effect, the premiums due and payable
thereon have been or will be timely paid through the Closing Date, and there is
no material breach or default (and no condition exists or event has occurred
that, with the giving of notice or lapse of time or both, would constitute such
a material breach or default) by the Company or any of the Company Subsidiaries
under any of the Company Insurance Policies or, to the Knowledge of the Company,
by any other party to the Company Insurance Policies.  Neither the Company nor
any of the Company Subsidiaries has received any written notice of cancellation
or non-renewal of any Company Insurance Policy nor, to the Knowledge of the
Company, is the termination of any such policies threatened in writing by the
insurer, and there is no material claim for coverage by the Company, or any of
the Company Subsidiaries, pending under any of such Company Insurance Policies
as to which coverage has been denied or disputed by the underwriters of such
Company Insurance Policies or in respect of which such underwriters have
reserved their rights.

 

(t)            Title.  The Company and the Company Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
valid title to all material personal property owned by them, in each case free
and clear of all Liens, except for Liens which do not materially affect the
value of such property or do not interfere with the use made and proposed to be
made of such property by the Company or any Company Subsidiary.  Any real
property and facilities held under lease by the Company or the Company
Subsidiaries are valid, subsisting and enforceable leases with such exceptions
that are not material and do not interfere with the use made and proposed to be
made of such property and facilities by the Company or the Company Subsidiaries.

 

(u)           Employee Benefits.

 

(i)            Section 2.2(u) of the Disclosure Schedule sets forth a correct
and complete list of each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), including, without limitation, multiemployer plans within the meaning
of Section 3(37) of ERISA), and all stock purchase, stock option, severance,
employment, change-in-control, fringe benefit, bonus, incentive, deferred
compensation and all other employee benefit plans, agreements, programs,
policies or other arrangements, whether or not subject to ERISA (including any
funding mechanism therefor now in effect or required in the future as a result
of the transactions contemplated by this Agreement or otherwise), whether formal
or informal, oral or written, under which (A) any current or former employee or
director of the Company or any of the Company Subsidiaries

 

15

--------------------------------------------------------------------------------


 

(the “Company Employees”) has any present or future right to benefits and which
are contributed to, sponsored by or maintained by the Company or any of the
Company Subsidiaries or (B) the Company or any Company Subsidiary has had or has
any present or future liability.  All such plans, agreements, programs, policies
and arrangements shall be collectively referred to as the “Benefit Plans.”

 

(ii)           (A) Each Benefit Plan has been established and administered in
all material respects in accordance with its terms, and in compliance with the
applicable provisions of ERISA, the Code and other Laws; (B) no “reportable
event” (as such term is defined in Section 4043 of ERISA) that could reasonably
be expected to result in material liability has occurred with respect to any
Benefit Plan, and (C) no non-exempt “prohibited transaction” (as such term is
defined in Section 406 of ERISA and Section 4975 of the Code) has been engaged
in by the Company or any Company Subsidiary with respect to any Benefit Plan
that has or is expected to result in any material liability or “accumulated
funding deficiency” (as such term is defined in Section 302 of ERISA and
Section 412 of the Code (whether or not waived)).

 

(iii)          The Company and the Company Subsidiaries will be in compliance,
as of the Closing Date, with Sections 111 and 302 of the Emergency Economic
Stabilization Act of 2008, as amended by the U.S. American Recovery and
Reinvestment Act of 2009, including all guidance issued thereunder by a
Governmental Entity (collectively “EESA”).

 

(v)           Taxes.  All material Tax Returns required to be filed by, or on
behalf of, Company or the Company Subsidiaries have been timely filed, or will
be timely filed, in accordance with all Laws, and all such Tax Returns are, or
shall be at the time of filing, complete and correct in all material respects. 
The Company and the Company Subsidiaries have timely paid all material Taxes due
and payable (whether or not shown on such Tax Returns), or, where payment is not
yet due, have made adequate provisions in accordance with GAAP.  There are no
Liens with respect to Taxes upon any of the assets or properties of either the
Company or the Company Subsidiaries other than with respect to Taxes not yet due
and payable.

 

(w)          Labor.

 

(i)            Employees of the Company and the Company Subsidiaries are not
represented by any labor union nor are any collective bargaining agreements
otherwise in effect with respect to such employees.  No labor organization or
group of employees of the Company or any Company Subsidiary has made a pending
demand for recognition or certification, and there are no representation or
certification proceedings or petitions presently pending or threatened to be
brought or filed with the National Labor Relations Board or any other labor
relations tribunal or authority, nor have there been in the last three years. 
There are no strikes, work stoppages, slowdowns, labor picketing lockouts,
material arbitrations or material grievances, or other material labor disputes
pending or, to the Knowledge of the Company, threatened against or involving the
Company or any Company Subsidiary, nor have there been any in the past year.

 

16

--------------------------------------------------------------------------------


 

(ii)           Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, the Company and the Company
Subsidiaries are in compliance with all federal and state Laws and requirements
respecting employment and employment practices, terms and conditions of
employment, collective bargaining, disability, immigration, health and safety,
wages, hours and benefits, non-discrimination in employment, workers’
compensation and the collection and payment of withholding and/or payroll taxes
and similar taxes.

 

(iii)          Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, there is no charge or complaint
pending or threatened before any Governmental Entity alleging unlawful
discrimination in employment practices, unfair labor practices or other unlawful
employment practices by the Company or any Company Subsidiary.

 

(x)           Brokers and Finders.  Except for BlackTorch Securities, LLC (the
“Placement Agent”) and the fees payable thereto or to its assigns (which fees
are to be paid by the Company), neither the Company nor any of its officers,
directors, employees or agents has employed any broker or finder or incurred any
liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees, and no broker or finder has acted directly or indirectly for the
Company in connection with this Agreement or the transactions contemplated
hereby.

 

(y)           Loan Portfolio.  As of the date of this Agreement, the
characteristics of the loan portfolio of the Company have not materially and
adversely changed from the characteristics of the loan portfolio as of
December 31, 2013.

 

(z)           Offering of Securities.  Neither the Company nor any Person acting
on its behalf has taken any action (including any offering of any securities of
the Company under circumstances which would require the integration of such
offering with the offering of any of the Common Stock to be issued pursuant to
this Agreement under the Securities Act and the rules and regulations of the SEC
promulgated thereunder) which would subject the offering, issuance or sale of
any of the Common Stock to be issued pursuant to this Agreement to be subject to
the registration requirements of the Securities Act.  Neither the Company nor
any Person acting on its behalf has engaged or will engage in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with any offer or sale of the Common
Stock pursuant to the transactions contemplated by this Agreement.  Assuming the
accuracy of the Investor’s representations and warranties set forth in this
Agreement, no registration under the Securities Act is required for the offer
and sale of the Common Stock by the Company to the Investor.

 

(aa)         Investment Company Status.  The Company is not, and upon
consummation of the transactions contemplated by this Agreement will not be, an
“investment company,” a company controlled by an “investment company” or an
“affiliated Person” of, or “promoter” or “principal underwriter” of, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

 

17

--------------------------------------------------------------------------------


 

(bb)         Affiliate Transactions.  No officer, director, five percent (5%)
shareholder or other Affiliate of the Company (or any Company Subsidiary), or
any individual who, to the Knowledge of the Company, is related by marriage or
adoption to or shares the same home as any such Person, or any entity which, to
the Knowledge of the Company, is controlled by any such Person (collectively, an
“Insider”), is a party to any contract or transaction with the Company (or any
Company Subsidiary) which pertains to the business of the Company (or any
Company Subsidiary) or has any interest in any property, real or personal or
mixed, tangible or intangible, used in or pertaining to the business of the
Company (or any Company Subsidiary).  The foregoing representation and warranty
does not include deposits at the Company (or any Company Subsidiary) or loans of
$250,000 or less made in the ordinary course of business in compliance with
Regulation O and other applicable Law.

 

(cc)         Anti-takeover Provisions Not Applicable.  The Board of Directors
has taken all necessary action to ensure that the transactions contemplated by
this Agreement and the consummation of the transactions contemplated hereby will
be exempt from any anti-takeover or similar provisions of the Company’s
certificate of incorporation and bylaws, and any provisions of any applicable
“moratorium”, “control share”, “fair price”, “interested shareholder” or other
anti-takeover Laws and regulations of any jurisdiction.

 

(dd)         Issuance of the Common Stock.  Upon receipt of the stockholder
approvals referred to in Section 2.2(d)(i), the issuance of the Common Stock in
connection with the transactions contemplated by this Agreement has been duly
authorized and such Common Stock, when issued and paid for in accordance with
the terms of this Agreement, will be duly and validly issued, fully paid and
nonassessable and free and clear of all Liens, other than restrictions on
transfer imposed by applicable securities Laws, and shall not be subject to
preemptive or similar rights except as set forth in Section 2.2(c)(iv).

 

2.3          Representations and Warranties of the Investor.  Except as
Previously Disclosed, the Investor hereby represents and warrants to the
Company, as of the date hereof and as of the Closing Date (except for the
representations and warranties that are as of a specific date which are made as
of that date) that:

 

(a)           Organization and Authority.  The Investor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would be reasonably expected to materially and adversely impair or delay its
ability to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby.

 

(b)           Authorization; No Conflicts.

 

(i)            The Investor has the necessary power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by its board of
directors, general partner or managing members, investment committee,

 

18

--------------------------------------------------------------------------------


 

investment adviser or other authorized person, as the case may be, and no
further approval or authorization by any of its shareholders, partners or other
equity owners, as the case may be, is required.  This Agreement has been duly
and validly executed and delivered by the Investor and, assuming due
authorization, execution and delivery by the Company is the valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles).

 

(ii)           Neither the execution, delivery and performance by the Investor
of this Agreement nor the consummation of the transactions contemplated hereby,
nor compliance by the Investor with any of the provisions hereof, will
(A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of any Liens upon any of the
properties or assets of the Investor under any of the terms, conditions or
provisions of (1) its certificate of incorporation or bylaws, its certificate of
limited partnership or partnership agreement or its similar governing documents
or (2) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which the Investor is a party or
by which the Investor may be bound, or to which the Investor or any of the
properties or assets of the Investor may be subject, or (B) violate any Law
applicable to the Investor or any of its properties or assets except in the case
of clauses (A)(2) and (B) for such violations, conflicts and breaches as would
not reasonably be expected to materially adversely affect the Investor’s ability
to perform its obligations under this Agreement or consummate the transactions
contemplated hereby on a timely basis.

 

(c)           Governmental Consents.  Except as set forth in the Disclosure
Schedule, no Governmental Consents are necessary for the execution and delivery
of this Agreement or for the purchase by the Investor of the Common Stock
pursuant to this Agreement.

 

(d)           Purchase for Investment; Accredited Investor Status.  The Investor
acknowledges that the Common Stock to be purchased by the Investor pursuant to
this Agreement has not been registered under the Securities Act or under any
state securities laws and may not be resold or transferred by the Investor
without such registration or appropriate reliance on any available exemption
from such requirements.  The Investor (i) is acquiring the Common Stock pursuant
to an exemption from the registration requirements of the Securities Act and
other applicable securities laws solely for investment with no present intention
to distribute any of the Common Stock to any Person, (ii) will not sell or
otherwise dispose of any of the Common Stock, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws, (iii) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Common Stock
and of making an informed

 

19

--------------------------------------------------------------------------------


 

investment decision and (iv) is an “accredited investor” (as that term is
defined by Rule 501 of the Securities Act).

 

(e)           Brokers and Finders.  Neither the Investor, nor its respective
Affiliates nor any of their respective officers or directors, has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for the Investor in connection with this Agreement or the
transactions contemplated hereby.  The Investor acknowledges that it is
purchasing the Common Stock directly from the Company and not from the Placement
Agent.

 

(f)            Investment Decision.  The Investor, or the duly appointed
investment manager to the Investor (the “Investment Manager”), if applicable,
has independently evaluated the merits of its decision to purchase the Common
Stock pursuant to this Agreement, and the Investor confirms that neither it, nor
its Investment Manager, if applicable, has relied on the advice of any other
person’s business and/or legal counsel in making such decision.  The Investor
understands that nothing in this Agreement or any other materials presented by
or on behalf of the Company to the Investor in connection with the purchase of
the Common Stock constitutes legal, tax or investment advice.  The Investor has
consulted such accounting, legal, tax and investment advisors as it has deemed
necessary or appropriate in connection with its purchase of the Common Stock. 
The Investor understands that the Placement Agent has acted solely as the agent
of the Company in this placement of the Common Stock and the Investor has not
relied on the business or legal advice of the Placement Agent or any of its
agents, counsel or Affiliates in making its investment decision hereunder, and
confirms that none of such persons has made any representations or warranties to
the Investor in connection with the transactions contemplated by this
Agreement.  Except as Previously Disclosed and except for this Agreement and the
Side Letter, there are no agreements or understandings with respect to the
transactions contemplated by this Agreement between the Investor or any of its
Affiliates, on the one hand, and (i) any of the Other Investors or any of their
respective Affiliates, in each case, the identity of which is known to the
Investor, (ii) the Company or (iii) the Company Subsidiaries, on the other hand.

 

(g)           Financial Capability.  At the Closing, the Investor shall have
available all funds necessary to consummate the purchase of Common Stock on the
terms and conditions contemplated by this Agreement.

 

(h)           Access to Information.  The Investor acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Common Stock and the merits and
risks of investing in the Common Stock; (ii) access to information about the
Company and the Company Subsidiaries and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the Investment; and (iv) the opportunity to ask
questions of management.

 

20

--------------------------------------------------------------------------------


 

(i)            No Reliance.  The Investor has not relied on any representation
or warranty in connection with the Investment other than those contained in this
Agreement.

 

(j)            No Coordinated Acquisition.  Except as Previously Disclosed, the
Investor (i) reached its decision to invest in the Common Stock independently
from any other Person known by the Investor to be a potential investor in the
Company, other than any Affiliates of the Investor that are also investing in
the Other Private Placements, (any such person, a “Potential Investor”), (ii) is
not affiliated with any other Potential Investor, (iii) is not advised or
managed by an advisor or manager that advises or manages any other Potential
Investor, other than any Affiliates of the Investor that are also investing in
the Other Private Placements, (iv) has not entered into any agreement or
understanding, whether written or not reduced to writing, with any other
Potential Investor to act in concert for the purpose of exercising a controlling
influence over the Company or any Company Subsidiaries, including, but not
limited to, any agreements or understandings regarding the voting or transfer of
shares of the Company, (v) has not shared due diligence materials prepared by
such Investor or any of its advisors or representatives with respect to the
Company or any Company Subsidiaries with any other Potential Investor, (vi) has
not been induced, nor has induced any other Potential Investor, to enter into
the transactions contemplated by this Agreement by any other Potential Investor,
(vii) was not notified of or provided the opportunity to enter into the
transactions contemplated by this Agreement pursuant to the terms of any
agreement or informal understanding with, or otherwise acting in concert with,
any other Potential Investor and was not required by the terms of any agreement
or informal understanding to so notify any other Potential Investor, (viii) is
not a party to any formal or informal understanding with any other Potential
Investor to make a coordinated acquisition of stock of the Company, and the
investment decision of the Investor is not based on the investment decision of
any other Potential Investor, (ix) is not a party to any formal or informal
agreement or understanding concerning the appointment of any individual to the
Board of Directors (other than as set forth in the Side Letters, the CJA Letter
Agreement and the NCIF Letter Agreement, (x) will not, by reason of the
Investment, file, be required to file, or be required to be included in a
Schedule 13D or Schedule 13G pursuant to the United States federal securities
laws, (xi) has not engaged as part of a group consisting of substantially the
same entities as the Potential Investors, in substantially the same combination
of interests, in any additional banking or nonbanking activities or business
ventures in the United States and (xii) will not pay any other Potential
Investor any fee in connection with the transactions contemplated hereby. 
Except as Previously Disclosed, the Investor does not presently hold any capital
stock of the Company.

 

ARTICLE 3

 

COVENANTS

 

3.1          Conduct of Business Prior to Closing.  Except as otherwise
expressly required or contemplated by this Agreement or applicable Law or in the
performance of any Material Contract that was Previously Disclosed, or with the
prior written consent of the Investor, between the date of this Agreement and
the Closing, the Company shall, and the Company shall cause each Company
Subsidiary to:

 

21

--------------------------------------------------------------------------------


 

(a)           use commercially reasonable efforts to conduct its business only
in the ordinary course of business; and

 

(b)           use commercially reasonable efforts to (i) preserve the present
business operations, organization (including officers and employees) and
goodwill of the Company and any Company Subsidiary and (ii) preserve business
relationships with customers, suppliers, consultants and others having business
dealings with the Company; provided, however, that nothing in this clause
(b) shall place any limit on the ability of the Board of Directors to act, or
require any actions that the Board of Directors may, in good faith, determine to
be inconsistent with their duties or the Company’s obligations under applicable
Law or imposed by any Governmental Entity.

 

3.2          Confidentiality.  The Investor acknowledges that the information
being provided to it in connection with the transactions contemplated hereby is
subject to the terms of the Confidentiality Agreement heretofore entered into
between the Investor and the Company (the “Confidentiality Agreement”), the
terms of which are incorporated herein by reference, as if the Investor were a
party thereto.

 

3.3          Commercially Reasonable Efforts.  Upon the terms and subject to the
conditions herein provided, except as otherwise provided in this Agreement, each
of the parties hereto agrees to use its commercially reasonable efforts to take
or cause to be taken all action, to do or cause to be done and to assist and
cooperate with the other parties hereto in doing all things necessary, proper or
advisable under applicable Laws to consummate and make effective the
transactions contemplated hereby, including but not limited to: (a) the
satisfaction of the conditions precedent to the obligations of the parties
hereto; (b) the obtaining of applicable Governmental Consents, and consents,
waivers and approvals of any other third parties; (c) defending of any claim,
action, suit, investigation or proceeding, whether judicial or administrative,
challenging this Agreement or the performance of the obligations hereunder; and
(d) the execution and delivery of such instruments, and the taking of such other
actions as the other parties hereto may reasonably request in order to carry out
the intent of this Agreement.  Notwithstanding the foregoing, under no
circumstances will the Investor be required to disclose to the Company, the
Company Subsidiaries or any third party any information the disclosure of which
is prohibited by Law, nor shall it be required to agree to any restrictions,
conditions or commitments imposed or otherwise required by any Government Entity
that are determined by the Investor in its sole discretion to be unduly
burdensome, other than customary passivity commitments, in order to consummate
and make effective the transactions contemplated hereby.

 

3.4          Legend.

 

(a)           The Investor agrees that all certificates or other instruments
representing the Common Stock subject to this Agreement shall bear a legend
substantially to the following effect, until such time as they are not required
under Section 3.4(b):

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF

 

22

--------------------------------------------------------------------------------


 

EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS.”

 

(b)           Upon request of the Investor, the Company shall promptly cause
such legend to be removed from any certificate for any Common Stock to be so
transferred if (i) such Common Stock is being transferred pursuant to a
registration statement in effect with respect to such transfer or (ii) such
Common Stock is being transferred pursuant to an exemption from registration
under the Securities Act and applicable state laws subject to receipt by the
Company of an opinion of counsel for the Investor reasonably satisfactory to the
Company to the effect that such legend is no longer required under the
Securities Act and applicable state laws.  The Investor acknowledges that the
Common Stock has not been registered under the Securities Act or under any state
securities laws and agrees that it shall not sell or otherwise dispose of any of
the Common Stock, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
laws.

 

3.5          Certain Other Transactions.

 

(a)           Prior to the Closing, notwithstanding anything in this Agreement
to the contrary, the Company shall not directly or indirectly effect or cause to
be effected any transaction with a third party that would reasonably be expected
to result in a Change in Control unless such third party shall have provided
prior assurance in writing to the Investor (in a form that is reasonably
satisfactory to the Investor) that the terms of this Agreement shall be fully
performed (i) by the Company or (ii) by such third party if it is the successor
of the Company or if the Company is its direct or indirect Subsidiary.  For the
avoidance of doubt, it is understood and agreed that, in the event that a Change
in Control occurs on or prior to the Closing, the Investor shall maintain the
right under this Agreement to acquire, pursuant to the terms and conditions of
this Agreement, the Common Stock that is to be purchased by the Investor
pursuant to this Agreement (or such other securities or property (including
cash) into which the Common Stock that is to be purchased by Investor pursuant
to this Agreement may have become exchangeable as a result of such Change in
Control), as if the Closing had occurred immediately prior to such Change in
Control.

 

(b)           In the event that, at or prior to the Closing, (i) the number of
shares of Common Stock, or securities convertible or exchangeable into or
exercisable for shares of Common Stock, issued and outstanding is changed as a
result of any reclassification, stock split (including reverse split), stock
dividend or distribution (including any dividend or distribution of securities
convertible or exchangeable into or exercisable for shares of Common Stock),
merger, tender or exchange offer or other similar transaction, or (ii) the
Company fixes a record date that is at or prior to the Closing Date for the
payment of any non-stock dividend or distribution on the Common Stock, then the
number of shares of Common Stock to be issued to the Investor at the Closing
under this Agreement, together with the applicable implied per share price,
shall be equitably adjusted and/or the shares of Common Stock to be issued to
the Investor at the applicable Closing under this Agreement shall be equitably
replaced with shares of other stock or securities or property (including cash),
in each case, to provide the Investor with substantially the same economic
benefit from this Agreement as the Investor had prior to the applicable

 

23

--------------------------------------------------------------------------------


 

transaction.  Notwithstanding anything in this Agreement to the contrary, in no
event shall the Purchase Price or any component thereof, or the aggregate
percentage of shares to be purchased by the Investor, be changed by the
foregoing.

 

(c)           Notwithstanding anything in the foregoing to the contrary, the
provisions of this Section 3.5 shall not be implicated by (i) the transactions
contemplated by this Agreement or the Other Private Placements, or (ii) any
issuances of options, restricted stock units or other equity-based awards
granted to newly-appointed directors, employees or consultants of the Company at
or around the same time as the transactions contemplated by this Agreement to
such Persons, including upon exercise of any such options.

 

3.6          Exchange Listing.  The Company shall use its reasonable best
efforts to cause the Common Stock to be issued pursuant to this Agreement to be
approved for listing on NASDAQ or such other market on which the Common Stock is
then listed or quoted, subject to official notice of issuance, as promptly as
possible and in any event prior to the Closing.

 

3.7          Stockholders Meeting.  Prior to the Closing Date, the Company shall
give notice of and hold a meeting of its stockholders in accordance with
applicable law and the corporate governance rules of NASDAQ for the purpose of
obtaining stockholder approval of the sale of Common Stock by the Company
pursuant to the Agreements to the extent required by Section 5635(c) and (d),
and any other applicable provisions, of the NASDAQ Listing Rules and stockholder
approval of the amendment to Article FOURTH of the Company’s Certificate of
Incorporation referred to in Section 2.2(d)(i).  To the extent permitted by the
NASDAQ corporate governance rules, the Investor agrees to vote all shares of
Common Stock that it owns or has the power to direct the voting of for this
purpose in favor of such amendment and such issuances.

 

3.8          Registration Rights.

 

(a)           Registration.

 

(i)            Subject to the terms and conditions of this Agreement, the
Company covenants and agrees that upon the expiration of ninety (90) days after
the Closing Date (the “Filing Deadline”), the Company shall have prepared and
filed with the SEC one or more Shelf Registration Statements covering the resale
of all of the Registrable Securities (or, if permitted by the rules of the SEC,
otherwise designated an existing Shelf Registration Statement filed with the SEC
to cover such Registrable Securities), and, to the extent the Shelf Registration
Statement has not theretofore been declared effective or is not automatically
effective upon such filing, the Company shall use reasonable best efforts to
cause such Shelf Registration Statement to be declared or become effective as
soon as practicable (and in any event no later than the Effectiveness Deadline)
and to keep such Shelf Registration Statement continuously effective and in
compliance with the Securities Act and usable for resale of such Registrable
Securities until the date that is 12 months after the initial effective date
thereof (the “Registration Termination Date”).

 

24

--------------------------------------------------------------------------------


 

(ii)           Any registration pursuant to this Section 3.8(a) shall be
effected by means of a shelf registration under the Securities Act (a “Shelf
Registration Statement”) in accordance with the methods and distribution set
forth in the Shelf Registration Statement and Rule 415.

 

(b)           Expenses of Registration.  All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company.  All Selling Expenses incurred in connection with any
registrations hereunder shall be borne by the Holders selling in such
registration pro rata on the basis of the aggregate number of securities or
shares being sold.

 

(c)           Obligations of the Company.  The Company shall use its reasonable
best efforts, for so long as there are Registrable Securities outstanding, to
take such actions as are under its control to not become an ineligible issuer
(as defined in Rule 405 under the Securities Act).  In addition, whenever
required to effect the registration of any Registrable Securities or facilitate
the distribution of Registrable Securities pursuant to an effective Shelf
Registration Statement, the Company shall, as expeditiously as reasonably
practicable:

 

(i)            Prepare and file with the SEC a prospectus supplement with
respect to a proposed offering of Registrable Securities pursuant to an
effective registration statement and, subject to this Section 3.8(c), keep such
registration statement effective or such prospectus supplement current.

 

(ii)           Prepare and file with the SEC such amendments and supplements to
the applicable registration statement and the prospectus or prospectus
supplement used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement.

 

(iii)          Furnish to the Holders such number of correct and complete copies
of the applicable registration statement and each such amendment and supplement
thereto (including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.

 

(iv)          Use its reasonable best efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue sky Laws of such jurisdictions as shall be reasonably requested by the
Holders, to keep such registration or qualification in effect for so long as
such registration statement remains in effect, and to take any other action
which may be reasonably necessary to enable such seller to consummate the
disposition in such jurisdictions of the securities owned by such Holder;
provided, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.

 

25

--------------------------------------------------------------------------------


 

(v)           Notify each Holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing
(which notice shall not contain any material non-public information).

 

(vi)          Give written notice to the Holders (which notice shall not contain
any material, non-public information):

 

(A)          when any registration statement filed pursuant to Section 3.8(a) or
any amendment thereto has been filed with the SEC (except for any amendment
effected by the filing of a document with the SEC pursuant to the Exchange Act)
and when such registration statement or any post-effective amendment thereto has
become effective;

 

(B)          of any request by the SEC for amendments or supplements to any
registration statement or the prospectus included therein or for additional
information;

 

(C)          of the issuance by the SEC of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose;

 

(D)          of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Common
Stock for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and

 

(E)           of the happening of any event that requires the Company to make
changes in any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made).

 

(vii)         Use its reasonable best efforts to prevent the issuance or obtain
the withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 3.8(c)(vi)(C) at the earliest practicable time.

 

(viii)        Upon the occurrence of any event contemplated by
Section 3.8(c)(v) or 3.8(c)(vi)(E) and subject to the Company’s rights under
Section 3.8(d), promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders, the prospectus shall
not contain an untrue statement of a material fact or omit to state any material
fact

 

26

--------------------------------------------------------------------------------


 

necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(ix)          Cause all such Registrable Securities to be listed on each
securities exchange on which the same class of securities issued by the Company
are then listed or, if the same class of securities is not then listed on any
securities exchange, use its reasonable best efforts to cause all such
Registrable Securities of such class to be listed on the NASDAQ Capital Market.

 

(x)           If requested by Holders of a majority of the Registrable
Securities being registered and/or sold in connection therewith, promptly
include in a prospectus supplement or amendment such information as the Holders
of a majority of the Registrable Securities being registered and/or sold in
connection therewith may reasonably request in order to permit the intended
method of distribution of such securities and make all required filings of such
prospectus supplement or such amendment as soon as practicable after the Company
has received such request.

 

(xi)          Timely provide to its security holders earnings statements
satisfying the provisions of Section 9(a) of the Securities Act and Rule 158
thereunder.

 

(d)           Suspension of Sales.  Upon receipt of written notice from the
Company that a registration statement, prospectus or prospectus supplement
contains or may contain an untrue statement of a material fact or omits or may
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading or that circumstances exist that make use
of such registration statement, prospectus or prospectus supplement inadvisable,
each Holder of Registrable Securities shall forthwith discontinue disposition of
Registrable Securities pursuant to such registration statement until such Holder
has received copies of a supplemented or amended prospectus or prospectus
supplement, or until such Holder is advised in writing by the Company that the
use of the prospectus and, if applicable, prospectus supplement may be resumed,
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus and, if applicable, prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice (each such suspension, a “Suspension Period”).  No single Suspension
Period shall exceed forty-five (45) consecutive days and the aggregate of all
Suspension Periods shall not exceed one hundred twenty (120) days during any
twelve (12) month period.

 

(e)           Termination of Registration Rights.  A Holder’s registration
rights as to any securities held by such Holder (and its Affiliates, partners,
members and former members) shall not be available unless such securities are
Registrable Securities.

 

27

--------------------------------------------------------------------------------


 

(f)            Furnishing Information.

 

(i)            Neither the Investor nor any Holder shall use any free writing
prospectus (as defined in Rule 405) in connection with the sale of Registrable
Securities without the prior written consent of the Company.

 

(ii)           It shall be a condition precedent to the obligations of the
Company to take any action pursuant to Section 3.8(c) as to a selling Holder
that such selling Holder shall furnish to the Company such information regarding
themselves, the Registrable Securities held by them and the intended method of
disposition of such securities as shall be required to effect the registered
offering of their Registrable Securities.

 

(g)           Indemnification.

 

(i)            The Company agrees to indemnify each Holder and, if a Holder is a
person other than an individual, such Holder’s officers, directors, employees,
agents, representatives and Affiliates, and each Person, if any, that controls a
Holder within the meaning of the Securities Act (each, an “Indemnitee”), against
any and all Losses, joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto),
or any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such Loss is
based solely upon (i) an untrue statement or omission made in such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto or contained in
any free writing prospectus (as such term is defined in Rule 405) prepared by
the Company or authorized by it in writing for use by such Holder (or any
amendment or supplement thereto), in reliance upon and in conformity with
information regarding such Indemnitee or its plan of distribution or ownership
interests which was furnished in writing to the Company by such Indemnitee
expressly for use in connection with such registration statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or (ii) offers or sales effected by or on
behalf such Indemnitee “by means of” (as defined in Rule 159A) a “free writing
prospectus” (as defined in Rule 405) that was not authorized in writing by the
Company.  Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an Indemnitee and shall survive the
transfer of the Registrable Securities by the Holders.

 

28

--------------------------------------------------------------------------------


 

(ii)           If any proceeding shall be brought or asserted against any
Indemnitee, such Indemnitee shall promptly notify the Company in writing, and
the Company shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnitee and the payment
of all reasonable fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnitee to give such notice shall not
relieve the Company of its obligations or liabilities pursuant to this
Agreement, except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.  An Indemnitee shall have the
right to employ separate counsel in any such proceeding and to participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee or Indemnitees unless: (1) the Company has agreed in
writing to pay such fees and expenses; (2) the Company shall have failed
promptly to assume the defense of such proceeding and to employ counsel
reasonably satisfactory to such Indemnitee in any such proceeding; or (3) the
named parties to any such proceeding (including any impleaded parties) include
both such Indemnitee and the Company, and such Indemnitee shall have been
advised by counsel that a conflict of interest exists if the same counsel were
to represent such Indemnitee and the Company; provided, that the Company shall
not be liable for the fees and expenses of more than one separate firm of
attorneys at any time for all Indemnitees and all similarly situated Persons who
are “Indemnitees” as defined in the other Agreements.  The Company shall not be
liable for any settlement of any such proceeding effected without its written
consent, which consent shall not be unreasonably withheld or delayed.  The
Company shall not, without the prior written consent of the Indemnitee, effect
any settlement of any pending proceeding in respect of which any Indemnitee is a
party, unless such settlement includes an unconditional release of such
Indemnitee from all liability on claims that are the subject matter of such
proceeding.  Subject to the terms of this Agreement, all fees and expenses of
the Indemnitee (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such proceeding in a manner
not inconsistent with this Section 3.8(g)(ii)) shall be paid to the Indemnitee,
as incurred, within thirty (30) days of written notice thereof to the Company;
provided, that the Indemnitee shall promptly reimburse the Company for that
portion of such fees and expenses applicable to such actions for which such
Indemnitee is finally judicially determined to not be entitled to
indemnification hereunder).

 

(iii)          If the indemnification provided for in Section 3.8(g)(i) is
unavailable to an Indemnitee with respect to any Losses, then the Company, in
lieu of indemnifying such Indemnitee, shall contribute to the amount paid or
payable by such Indemnitee as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnitee, on the one hand,
and the Company, on the other hand, in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of the Company, on the one hand, and of the
Indemnitee, on the other hand, shall be determined by reference to, among other
factors, whether the untrue statement of a material fact or omission to state a

 

29

--------------------------------------------------------------------------------


 

material fact relates to information supplied by the Company or by the
Indemnitee and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission; the Company
and each Holder agree that it would not be just and equitable if contribution
pursuant to this Section 3.8(g)(iii) were determined by pro rata allocation or
by any other method of allocation that does not take account of the equitable
considerations referred to in Section 3.8(g)(i).  No Indemnitee guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.

 

(iv)          The indemnity and contribution agreements contained in this
Section 3.8(g) are in addition to any liability that the Company may have to the
Indemnitees and are not in diminution or limitation of the indemnification
provisions under Article 5 of this Agreement.

 

(h)           Assignment of Registration Rights.  The rights of the Investor to
registration of Registrable Securities pursuant to Section 3.8(a) may be
assigned by the Investor to a transferee or assignee of Registrable Securities
to which (i) there is transferred to such transferee no less than $1 million in
Registrable Securities or all of the Registrable Securities held by the Investor
and (ii) such transfer is permitted under the terms hereof; provided, however,
that the transferor shall, within ten (10) days after such transfer, furnish to
the Company written notice of the name and address of such transferee or
assignee and the number and type of Registrable Securities that are being
assigned.

 

(i)            Rule 144 Reporting.  With a view to making available to the
Investor and Holders the benefits of certain rules and regulations of the SEC
which may permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:

 

(i)            make and keep adequate current public information with respect to
the Company available, as those terms are understood and defined in
Rule 144(c)(1) or any similar or analogous rule promulgated under the Securities
Act, at all times after the effective date of this Agreement;

 

(ii)           so long as the Investor or a Holder owns any Registrable
Securities, furnish to the Investor or such Holder forthwith upon request: (A) a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act, and of the Exchange Act;
(B) a copy of the most recent annual or quarterly report of the Company; and
(C) such other reports and documents as the Investor or Holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such securities without registration; and

 

(iii)          to take such further action as any Holder may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Securities Act.

 

30

--------------------------------------------------------------------------------


 

(j)            As used in this Section 3.8, the following terms shall have the
following respective meanings:

 

(i)            “Effective Date” means the date that the Shelf Registration
Statement filed pursuant to Section 3.8(a)(i) is first declared effective by the
SEC.

 

(ii)           “Effectiveness Deadline” means, with respect to the Shelf
Registration Statement required to be filed pursuant to Section 3.8(a)(i), the
earlier of (i) the 90th calendar day following the Filing Deadline and (ii) the
5th Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Shelf Registration Statement will not
be “reviewed” or will not be subject to further review; provided, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Effectiveness Deadline shall be extended to the next
Business Day on which the SEC is open for business.

 

(iii)          “Holder” means the Investor and any other holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 3.8(h) hereof.

 

(iv)          “Register,” “registered” and “registration” shall refer to a
registration effected by preparing and (A) filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement or (B) filing a prospectus and/or prospectus supplement
in respect of an appropriate effective registration statement.

 

(v)           “Registrable Securities” means (A) all Common Stock purchased by
the Investor pursuant to this Agreement and (B) any equity securities issued or
issuable directly or indirectly with respect to the securities referred to in
clause (A) by way of conversion, exercise or exchange thereof or stock dividend
or stock split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization, provided that, once issued, such securities shall not be
Registrable Securities after (1) they are sold pursuant to an effective
registration statement under the Securities Act, (2) they may be sold pursuant
to Rule 144 without limitation thereunder on volume or manner of sale and
without the requirement for the Company to be in compliance with the current
public information required under Rule 144(e)(1) (or Rule 144(i)(2), if
applicable), (3) they have ceased to be outstanding or (4) they have been sold
in a private transaction in which the transferor’s rights under this Agreement
are not permitted by this Agreement to be assigned to the transferee of the
securities.  No Registrable Securities may be registered under more than one
registration statement at one time.

 

(vi)          “Registration Expenses” means all expenses incurred by the Company
in effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying

 

31

--------------------------------------------------------------------------------


 

with its obligations under this Section 3.8, including, without limitation, all
registration, filing and listing fees, printing expenses, fees and disbursements
of counsel for the Company and blue sky fees and expenses, but shall not include
Selling Expenses and the compensation of regular employees of the Company, which
shall be paid in any event by the Company.

 

(vii)         “Rule 158,” “Rule 159A,” “Rule 405” and “Rule 415” mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision), as the same shall be amended from time to time.

 

(viii)        “Selling Expenses” means all discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder.

 

(k)           On or prior to the Acceptance Date, the Investor shall furnish to
the Company a fully completed Selling Shareholder Questionnaire in the form
attached as Appendix I hereto for use in the preparation of the Registration
Statement and all of the information contained therein will be true and correct
as of the Closing Date.

 

ARTICLE 4

 

TERMINATION

 

4.1          Termination.  This Agreement may be terminated prior to the
Closing:

 

(a)           by mutual written agreement of the Company and the Investor;

 

(b)           by any party, upon written notice to the other party, in the event
that the Closing does not occur on or before December 30, 2014; provided,
however, that the right to terminate this Agreement pursuant to this
Section 4.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date;

 

(c)           by the Investor, upon written notice to the Company, if (i) there
has been a breach of any representation, warranty, covenant or agreement made by
the Company in this Agreement, or any such representation and warranty shall
have become untrue after the date of this Agreement, such that
Section 1.2(c)(ii)(A) would not be satisfied and (ii) such breach or condition
is not curable or, if curable, is not cured prior to the date that would
otherwise be the Closing Date in absence of such breach or condition; provided
that this Section 4.1(c) shall only apply if the Investor is not in material
breach of any of the terms of this Agreement;

 

(d)           by the Company, upon written notice to the Investor, if (i) there
has been a breach of any representation, warranty, covenant or agreement made by
the Investor in this Agreement, or any such representation and warranty shall
have become untrue after the date of this Agreement, such that
Section 1.2(c)(iii)(A) would not be satisfied and (ii) such breach or condition
is not curable or, if curable, is not cured prior to the date that would
otherwise be the Closing Date in absence of such breach or condition; provided
that this Section 4.1(d) shall only apply if the Company is not in material
breach of any of the terms of this Agreement; or

 

32

--------------------------------------------------------------------------------


 

(e)           by any party, upon written notice to the other parties, in the
event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable.

 

4.2          Effects of Termination.  In the event of any termination of this
Agreement as provided in Section 4.1, this Agreement (other than Section 3.2,
this Article 4 and Article 6 of this Agreement, which shall remain in full force
and effect) shall forthwith become wholly void and of no further force and
effect; provided that nothing herein shall relieve any party from liability for
fraud or willful breach of this Agreement.

 

ARTICLE 5

 

INDEMNITY

 

5.1          Indemnification by the Company.

 

(a)           After the Closing, and subject to Sections 5.1(b), 5.3 and 5.4,
the Company shall indemnify, defend and hold harmless to the fullest extent
permitted by Law the Investor and its Affiliates, and their successors and
assigns, officers, directors, partners, members and employees, as applicable,
(the “Investor Indemnified Parties”) against, and reimburse any of the Investor
Indemnified Parties for, all Losses that any of the Investor Indemnified Parties
may at any time suffer or incur, or become subject to, as a result of or in
connection with (1) the inaccuracy or breach of any representation or warranty
made by the Company in this Agreement or any certificate delivered pursuant
hereto or (2) any breach or failure by the Company to perform any of its
covenants or agreements contained in this Agreement.  Notwithstanding anything
herein to the contrary, the obligations of the Company under this
Section 5.1(a) shall not be applicable to or inure to the benefit of any
transferee of the Common Stock sold pursuant to this Agreement who is not an
Affiliate of the Investor.

 

(b)           Notwithstanding anything to the contrary contained herein, the
Company shall not be required to indemnify, defend or hold harmless any of the
Investor Indemnified Parties against, or reimburse any of the Investor
Indemnified Parties for, any Losses pursuant to Section 5.1(a)(1) (other than
Losses arising out of the inaccuracy or breach of any Company Specified
Representations) until the aggregate amount of the Investor Indemnified Parties’
Losses for which the Investor Indemnified Parties are finally determined to be
otherwise entitled to indemnification under Section 5.1(a) exceeds $100,000 (the
“Deductible”), after which the Company shall be obligated for all of the
Investor Indemnified Parties’ Losses for which the Investor Indemnified Parties
are finally determined to be otherwise entitled to indemnification under
Section 5.1(a)(1) that are in excess of the Deductible.  Notwithstanding
anything to the contrary contained herein, the Company shall not be required to
indemnify, defend or hold harmless the Investor Indemnified Parties against, or
reimburse the Investor Indemnified Parties for, any Losses pursuant to
Section 5.1(a)(1) in a cumulative aggregate amount exceeding the aggregate
purchase price paid by the Investor to the Company pursuant to Section 1.1
(other than Losses arising out of the inaccuracy or breach of any Company
Specified Representations).

 

33

--------------------------------------------------------------------------------


 

(c)           For purposes of Section 5.1(a), in determining whether there has
been a breach of a representation or warranty, the parties hereto shall ignore
any “materiality,” “Material Adverse Effect” or similar qualifications.

 

5.2          Indemnification by the Investor.

 

(a)           After the Closing, and subject to Sections 5.2(b), 5.3 and 5.4,
the Investor shall indemnify, defend and hold harmless to the fullest extent
permitted by Law the Company, the Placement Agent and their respective
Affiliates and their respective successors and assigns, officers, directors,
partners, members and employees (collectively, the “Company Indemnified
Parties”) against, and reimburse any of the Company Indemnified Parties for, all
Losses that the Company Indemnified Parties may at any time suffer or incur, or
become subject to, as a result of or in connection with (1) the inaccuracy or
breach of any representation or warranty made by the Investor in this Agreement
or any certificate delivered pursuant hereto or (2) any breach or failure by
such Investor to perform any of its covenants or agreements contained in this
Agreement.

 

(b)           Notwithstanding anything to the contrary contained herein, the
Investor shall not be required to indemnify, defend or hold harmless any of the
Company Indemnified Parties against, or reimburse any of the Company Indemnified
Parties for any Losses pursuant to Section 5.2(a)(1) (other than Losses arising
out of the inaccuracy or breach of any Investor Specified Representations) until
the aggregate amount of the Company Indemnified Parties’ Losses for which the
Company Indemnified Parties are finally determined to be otherwise entitled to
indemnification under Section 5.2(a) exceeds the Deductible, after which the
Investor shall be obligated for all of the Company Indemnified Parties’ Losses
for which the Company Indemnified Parties are finally determined to be otherwise
entitled to indemnification under Section 5.2(a)(1) that are in excess of such
Deductible.  Notwithstanding anything to the contrary contained herein, the
Investor shall not be required to indemnify, defend or hold harmless the Company
Indemnified Parties against, or reimburse the Company Indemnified Parties for,
any Losses pursuant to Section 5.2(a)(1) in a cumulative aggregate amount
exceeding the aggregate purchase paid by the Investor to the Company pursuant to
Section 1.1 hereof (other than Losses arising out of the inaccuracy or breach of
any of the Investor Specified Representations).

 

(c)           For purposes of Section 5.2(a), in determining whether there has
been a breach of a representation or warranty, the parties hereto shall ignore
any “materiality” or similar qualifications.

 

5.3          Notification of Claims.

 

(a)           Any Person that may be entitled to be indemnified under this
Article 5 (the “Indemnified Party”) shall promptly notify the party or parties
liable for such indemnification (the “Indemnifying Party”) in writing of any
claim in respect of which indemnity may be sought hereunder, including any
pending or threatened claim or demand by a third party that the Indemnified
Party has determined has given or could reasonably give rise to a right of
indemnification under this Agreement (including a pending or threatened claim or
demand asserted by a third party against the Indemnified Party) (each, a “Third
Party Claim”), describing in reasonable detail the facts and circumstances with
respect to the subject matter of

 

34

--------------------------------------------------------------------------------


 

such claim or demand; provided, however, that the failure to provide such notice
shall not release the Indemnifying Party from any of its obligations under this
Agreement except to the extent that the Indemnifying Party is materially
prejudiced by such failure.  The parties agree that notices for claims in
respect of a breach of a representation, warranty, covenant or agreement must be
delivered prior to the expiration of any applicable survival period specified in
Section 6.1 for such representation, warranty, covenant or agreement; provided,
that if, prior to such applicable date, a party hereto shall have notified the
other parties hereto in accordance with the requirements of this
Section 5.3(a) of a claim for indemnification under this Agreement (whether or
not formal legal action shall have been commenced based upon such claim), such
claim shall continue to be subject to indemnification in accordance with this
Agreement notwithstanding the passing of such applicable date.

 

(b)           Upon receipt of a notice of a claim for indemnity from an
Indemnified Party pursuant to Section 5.3(a) in respect of a Third Party Claim,
the Indemnifying Party may, by notice to the Indemnified Party delivered within
twenty (20) Business Days of the receipt of notice of such Third Party Claim,
assume the defense and control of any Third Party Claim, with its own counsel
reasonably acceptable to the Indemnified Party and at its own expense.  The
Indemnified Party shall have the right to employ counsel on its own behalf for,
and otherwise participate in the defense of, any such Third Party Claim, but the
fees and expenses of its counsel will be at its own expense unless (A) the
employment of counsel by the Indemnified Party at the Indemnifying Party’s
expense has been authorized in writing by the Indemnifying Party, as applicable,
(B) the Indemnified Party reasonably believes there may be a conflict of
interest between the Indemnified Party and the Indemnifying Party in the conduct
of the defense of such Third Party Claim, (C) the Indemnified Party reasonably
believes there are legal defenses available to it that are different from,
additional to or inconsistent with those available to the Indemnifying Party, or
(D) the Indemnifying Party has not in fact employed counsel to assume the
defense of such Third Party Claim within a reasonable time after receipt of
notice of the commencement of such Third Party Claim, in each of which cases the
fees and expenses of such Indemnified Party’s counsel shall be at the expense of
the Indemnifying Party; provided, however, that in the event any Investor
Indemnified Party is similarly situated with any other “Investor Indemnified
Party” under any of the other Agreements with respect to any Third Party Claim,
and does not have any conflict of interest with such Person in the conduct of
the defense of such Third Party Claim or have legal defenses available to it
that are different from, additional to or inconsistent with those available to
such Person, such Investor Indemnified Party shall be required to employ the
same counsel as such Person and the Company shall be responsible for the fees
and expenses of only one such counsel for such Investor Indemnified Party and
such other Person or Persons (assuming any of clauses (A) through (D) is
satisfied).  The Indemnified Party may take any actions reasonably necessary to
defend such Third Party Claim prior to the time that it receives a notice from
the Indemnifying Party as contemplated by the immediately preceding sentence. 
The Indemnified Party shall, and shall cause each of their Affiliates and
representatives to, use reasonable best efforts to cooperate with the
Indemnifying Party in the defense of any Third Party Claim.  The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party
(which shall not be unreasonably withheld), consent to a settlement, compromise
or discharge of, or the entry of any judgment arising from, any Third Party
Claim, unless such settlement, compromise, discharge or entry of any judgment
does not involve any statement, finding or admission of any fault, culpability,
failure to act, violation of Law or admission of any wrongdoing by or on behalf
of the Indemnified Party, and the

 

35

--------------------------------------------------------------------------------


 

Indemnifying Party shall (i) pay or cause to be paid all amounts arising out of
such settlement or judgment concurrently with the effectiveness of such
settlement or judgment (unless otherwise provided in such judgment), (ii) not
encumber any of the assets of any Indemnified Party or agree to any restriction
or condition that would apply to or materially adversely affect any Indemnified
Party or the conduct of any Indemnified Party’s business and (iii) obtain, as a
condition of any settlement, compromise, discharge, entry of judgment (if
applicable), or other resolution, a complete and unconditional release of each
Indemnified Party in form and substance reasonably satisfactory to such
Indemnified Party from any and all liabilities in respect of such Third Party
Claim.  An Indemnified Party shall not settle, compromise or consent to the
entry of any judgment with respect to any claim or demand for which it is
seeking indemnification from the Indemnifying Party or admit to any liability
with respect to such claim or demand without the prior written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld or
delayed); provided that such consent shall not be required if the Indemnifying
Party has not fulfilled any material obligations under this Section 5.3(b).

 

(c)           In the event any Indemnifying Party receives a notice of a claim
for indemnity from an Indemnified Party pursuant to Section 5.3(a) that does not
involve a Third Party Claim, the Indemnifying Party shall notify the Indemnified
Party within twenty (20) Business Days following its receipt of such notice
whether the Indemnifying Party disputes its liability to the Indemnified Party
under this Agreement.  The Indemnified Party shall reasonably cooperate with and
assist the Indemnifying Party in determining the validity of any such claim for
indemnity by the Indemnified Party.

 

5.4          Indemnification Payment.  In the event a claim or any Action for
indemnification hereunder has been finally determined, the amount of such final
determination shall be paid by the Indemnifying Party to the Indemnified Party
on demand in immediately available funds; provided, however, that any reasonable
and documented out-of-pocket expenses incurred by the Indemnified Party as a
result of such claim or Action shall be reimbursed promptly by the Indemnifying
Party upon receipt of an invoice describing such costs incurred by the
Indemnified Party.  A claim or an Action, and the liability for and amount of
damages therefor, shall be deemed to be “finally determined” for purposes of
this Agreement when the parties hereto have so determined by mutual agreement
or, if disputed, when a final non-appealable judicial order has been entered
into with respect to such claim or Action.

 

5.5          Exclusive Remedies.  Each party hereto acknowledges and agrees that
following the Closing, the indemnification provisions hereunder shall be the
sole and exclusive remedies of the parties hereto for any breach of the
representations, warranties or covenants contained in the this Agreement.  No
investigation of the Company by the Investor, or of the Investor by the Company,
whether prior to or after the date of this Agreement, shall limit any
Indemnified Party’s exercise of any right hereunder or be deemed to be a waiver
of any such right.  The parties agree that any indemnification payment made
pursuant to this Agreement shall be treated as an adjustment to the Purchase
Price for Tax purposes, unless otherwise required by Law.

 

36

--------------------------------------------------------------------------------


 

ARTICLE 6

 

MISCELLANEOUS

 

6.1          Survival.  The representations and warranties of the parties hereto
contained in this Agreement shall survive in full force and effect until the
date that is fifteen (15) months after the Closing Date (or until final
resolution of any claim or action arising from the breach of any such
representation and warranty, if notice of such breach was provided prior to the
end of such period), at which time they shall terminate and no claims shall be
made for indemnification under Section 5.1 or Section 5.2, as applicable, for
breaches of representations or warranties thereafter, except the Company
Specified Representations (other than the representations and warranties made in
Section 2.2(x), which shall survive until the expiration of the applicable
statute of limitations) and the Investor Specified Representations shall survive
the Closing indefinitely.  The covenants and agreements set forth in this
Agreement shall survive until the earliest of the duration of any applicable
statute of limitations or until performed or no longer operative in accordance
with their respective terms.

 

6.2          Other Definitions.  Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time.  In addition, the following terms shall have the meanings
assigned to them below:

 

(a)           the term “Affiliate” means, with respect to any Person, any Person
directly or indirectly controlling, controlled by or under common control with,
such other Person provided that no security holder of the Company shall be
deemed to be an Affiliate of any other security holder or of the Company or any
of the Company Subsidiaries solely by reason of any investment in the Company
and, for purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) when used with respect to any Person, means the possession, directly or
indirectly, of the power to cause the direction of management or policies of
such Person, whether through the ownership of voting securities by contract or
otherwise;

 

(b)           the term “Agency” means the Federal Housing Administration, the
Federal Home Loan Mortgage Corporation, the Farmers Home Administration (now
known as Rural Housing and Community Development Services), the Federal National
Mortgage Association, the United States Department of Veterans’ Affairs, the
Rural Housing Service of the U.S. Department of Agriculture or any other federal
or state agency with authority to (i) determine any investment, origination,
lending or servicing requirements with regard to mortgage loans originated,
purchased or serviced by the Company or (ii) originate, purchase, or service
mortgage loans, or otherwise promote mortgage lending, including state and local
housing finance authorities;

 

(c)           the term “Board of Directors” means the Board of Directors of the
Company;

 

37

--------------------------------------------------------------------------------


 

(d)           the term “Business Day” means any day except Saturday, Sunday and
any day which shall be a legal holiday or a day on which banking institutions in
the State of New York or in the State of California generally are authorized or
required by Law or other governmental actions to close;

 

(e)           the term “Capital Stock” means the capital stock or other
applicable type of equity interest in a Person;

 

(f)            the term “Change in Control” means, with respect to the Company,
that any Person, other than the Investors and their Affiliates, becomes a
beneficial owner (as such term is defined in Rule 13d-3 and Rule 13d-5 under the
Exchange Act) directly or indirectly, of twenty percent (20%) of the aggregate
voting power of the Voting Securities.

 

(g)           the term “Code” means the Internal Revenue Code of 1986, as
amended;

 

(h)           the term “Company Specified Representations” means the
representations and warranties made in Section 2.2(a), Section 2.2(c),
Section 2.2(d)(i) and Section 2.2(z);

 

(i)            the term “Disclosure Schedule” shall mean a schedule delivered,
on or prior to the date of this Agreement, by (i) the Investor to the Company
and (ii) the Company to the Investor setting forth, among other things, items
the disclosure of which is necessary or appropriate either in response to an
express disclosure requirement contained in a provision hereof or as an
exception to one or more representations or warranties contained in Section 2.2
with respect to the Company, or in Section 2.3 with respect to the Investor, or
to one or more covenants contained in Article 3;

 

(j)            the term “GAAP” means United States generally accepted accounting
principles and practices as in effect from time to time;

 

(k)           the term “Governmental Consent” means any notice to, registration,
declaration or filing with, exemption or review by, or authorization, order,
consent or approval of, any Governmental Entity, or the expiration or
termination of any statutory waiting periods;

 

(l)            the term “Governmental Entity” means any court, administrative
agency or commission or other governmental authority or instrumentality, whether
federal, state, local or foreign, and any applicable industry self-regulatory
organization or securities exchange;

 

(m)          the term “Insurer” means a Person who insures or guarantees for the
benefit of the mortgagee all or any portion of the risk of loss upon borrower
default on any of the mortgage loans originated, purchased or serviced by the
Bank, including the Federal Housing Administration, the United States Department
of Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture and any private mortgage insurer, and providers of hazard, title or
other insurance with respect to such mortgage loans or the related collateral;

 

(n)           the term “Investor Specified Representations” means the
representations and warranties made in Section 2.3(b)(i), Section 2.3(d) and
Section 2.3(e);

 

38

--------------------------------------------------------------------------------


 

(o)           the term “Knowledge” of the Company and words of similar import
mean the knowledge of any directors or executive officers of the Company listed
on the Disclosure Schedule hereto;

 

(p)           the term “Loan Investor” means any Person (including an Agency)
having a beneficial interest in any mortgage loan originated, purchased or
serviced by the Bank or a security backed by or representing an interest in any
such mortgage loan;

 

(q)           the term “Losses” means any and all losses, damages, reasonable
costs, reasonable expenses (including reasonable attorneys’ fees and
disbursements), liabilities, settlement payments, awards, judgments, fines,
obligations, claims, and deficiencies of any kind, excluding special,
consequential, exemplary and punitive damages;

 

(r)            the term “Person” means any individual, firm, corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, limited liability company, Governmental Entity or other
entity of any kind, and shall include any successor (by merger or otherwise) of
such entity;

 

(s)            the term “Subsidiary” means, with respect to any Person, any
corporation, partnership, joint venture, limited liability company or other
entity (x) of which such Person or a Subsidiary of such Person is a general
partner or (y) of which a majority of the voting securities or other voting
interests, or a majority of the securities or other interests of which having by
their terms ordinary voting power to elect a majority of the board of directors
or persons performing similar functions with respect to such entity, is directly
or indirectly owned by such Person and/or one or more Subsidiaries thereof;

 

(t)            the term “Tax” or “Taxes” means all United States federal, state,
local or foreign income, profits, estimated, gross receipts, windfall profits,
severance, property, intangible property, occupation, production, sales, use,
license, excise, emergency excise, franchise, capital gains, capital stock,
employment, withholding, transfer, stamp, payroll, goods and services, value
added, alternative or add-on minimum tax, or any other tax, custom, duty or
governmental fee, or other like assessment or charge of any kind whatsoever,
together with any interest, penalties, fines, related liabilities or additions
to tax that may become payable in respect thereof imposed by any Governmental
Entity, whether or not disputed;

 

(u)           the term “Tax Return” means any return, declaration, report or
similar statement required to be filed with respect to any Taxes (including any
attached schedules), including, without limitation, any information return,
claim or refund, amended return and declaration of estimated Tax;

 

(v)           the term “Voting Securities” means at any time shares of any class
of Capital Stock of the Company that are then entitled to vote generally in the
election of directors;

 

(w)          the word “or” is not exclusive;

 

(x)           the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation”;

 

39

--------------------------------------------------------------------------------


 

(y)           the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision; and

 

(z)           all article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit and schedule references not attributed to a
particular document shall be references to such exhibits and schedules to this
Agreement.

 

6.3          Amendment and Waivers.  The conditions to each party’s obligation
to consummate the Closing are for the sole benefit of such party and may be
waived by such party in whole or in part to the extent permitted by Law.  No
amendment or waiver of any provision of this Agreement will be effective against
any party hereto unless it is in a writing signed by a duly authorized officer
of such party.

 

6.4          Counterparts and Facsimile.  For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this Agreement may be delivered by facsimile or other electronic
transmission and such transmitted copies shall be deemed as sufficient as if
manually signed signature pages had been delivered.

 

6.5          Governing Law.  This Agreement will be governed by and construed in
accordance with the Laws of the State of New York applicable to contracts made
and to be performed entirely within such State.

 

6.6          Jurisdiction.  The parties hereby agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan, New York, New York, so
long as such court shall have subject matter jurisdiction over such suit, action
or proceeding or, if it does not have subject matter jurisdiction, in any New
York State court sitting in the Borough of Manhattan, New York, New York, and
each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 6.8 shall be
deemed effective service of process on such party.  The parties hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the state and federal courts referred to above for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby

 

40

--------------------------------------------------------------------------------


 

6.7          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

6.8          Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy or facsimile, upon confirmation of receipt, (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third Business Day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid.  All notices hereunder shall be delivered as set forth below,
or pursuant to such other instructions as may be designated in writing by the
party to receive such notice.

 

(a)           If to the Investor, at the address set forth on the signature
page to this Agreement:

 

(b)           If to the Company:

 

Broadway Financial Corporation
5055 Wilshire Boulevard, Suite 500
Los Angeles, California  90036
Attn: Wayne-Kent A. Bradshaw, President and Chief
Executive Officer
Fax: (323) 556-3216

 

with a copy (which copy shall not constitute notice) to:

 

Arnold & Porter LLP
777 South Figueroa Street,
44th Floor
Los Angeles, California  90017
Attn: James R. Walther, Esq.
Fax: (213) 243-4199

 

6.9          Entire Agreement.  This Agreement (including the Annexes, the NCIF
Side Letter and Schedules hereto) and the Confidentiality Agreement constitute
the entire agreement, and supersede all other prior agreements, understandings,
representations and warranties, inducements or conditions, both written and
oral, among the parties, with respect to the subject matter hereof and thereof.

 

6.10        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Stock to be issued pursuant to this
Agreement.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor.  The
Investor may assign some or all of its rights hereunder or thereunder without
the consent of the Company to any Affiliate of the Investor, and such assignee
shall be deemed to be

 

41

--------------------------------------------------------------------------------


 

an Investor hereunder with respect to such assigned rights and shall be bound by
the terms and conditions of this Agreement that apply to the Investor.

 

6.11        Captions.  The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.

 

6.12        Severability.  If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

 

6.13        Third Party Beneficiaries.  Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any Person (including any of
the Other Investors) other than the parties hereto, any benefit right or
remedies, except that the provisions of Sections 5.1 and 5.2 shall inure to the
benefit of the Persons referred to in such Sections.  Notwithstanding the
foregoing, the Company and the Investor agree that the Placement Agent, as
placement agent for the Common Stock sold pursuant to this Agreement, shall be a
third party beneficiary of the representations, warranties and agreements made
or given by the parties hereunder.

 

6.14        Public Announcements.  The Investor will not make (and will use its
reasonable best efforts to ensure that its Affiliates and representatives do not
make) any news release or public disclosure with respect to this Agreement and
any of the transactions contemplated hereby, without first consulting with the
Company and, in each case, also receiving the Company’s consent (which shall not
be unreasonably withheld or delayed).

 

6.15        Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms.  It is accordingly
agreed that the parties shall be entitled to seek specific performance of the
terms hereof, this being in addition to any other remedies to which they are
entitled at law or equity.

 

6.16        No Recourse.  This Agreement may only be enforced against the named
parties hereto.  All claims or causes of action that may be based upon, arise
out of or relate to this Agreement, or the negotiation, execution or performance
of this Agreement may be made only against the entities that are expressly
identified as parties hereto or that are subject to the terms hereof, and no
past, present or future director, officer, employee, incorporator, member,
manager, partner, shareholder, Affiliate, agent, attorney or representative of
any party hereto (including any person negotiating or executing this Agreement
on behalf of a party hereto) shall have any liability or obligation with respect
to this Agreement or with respect to any claim or cause of action, whether in
tort, contract or otherwise, that may arise out of or relate to this

 

42

--------------------------------------------------------------------------------


 

Agreement, or the negotiation, execution or performance of this Agreement and
the transactions contemplated hereby.

 

43

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Summary of Modification Terms

 

1.                          The Company will redeem $900,000 aggregate principal
amount of the Debentures pro rata from all holders of Debentures.

 

2.                          The Company will pay all interest accrued on the
Debentures through the Closing Date.

 

3.                          The maturity date of the Debentures will be extended
to March 17, 2024.

 

4.                          The payment terms of the Debentures will be amended
to require the principal amount thereof to be repaid in equal quarterly payments
of principal, together with accrued interest, over the period commencing
June 17, 2019 and ending March 17, 2024, with the obligation to make each such
payment to be subject to receipt by the Company of required approval or
non-disapproval from applicable bank regulatory authorities.

 

5.                          The Company will pay certain fees and expenses of
the Trustee.

 

6.                          Completion of the Modification will require the:

 

(i)            approval of the holder or holders of Senior Indebtedness of the
Company;

 

(ii)           written approval or confirmation of non-disapproval by applicable
bank regulatory authorities;

 

(iii)          closing of a private placement of Common Stock by the Company for
at least $6 million of gross proceeds; and

 

(iv)          approval by the Company’s stockholders, including the U.S.
Treasury Department.

 

44

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NCIF Side Letter

 

SEE ATTACHED

 

--------------------------------------------------------------------------------


 

Appendix I

 

SELLING STOCKHOLDER QUESTIONNAIRE

 

The undersigned beneficial owner of Common Stock (the “Common Stock”) of
Broadway Financial Corporation (the “Company”) understands that the Company has
filed or intends to file with the Securities and Exchange Commission (the
“Commission”) a Registration Statement for the registration and resale of Common
Stock that qualifies as Registrable Securities, in accordance with the terms of
a Subscription Agreement (the “Subscription Agreement”) between the Company and
the Investor(s) named therein.  All capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Subscription
Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.                                      Name.

 

(a)                                 Full Legal Name of Selling Securityholder

 

 

(b)                                 Full Legal Name of Registered Holder (if not
the same as (a) above) through which Registrable Securities Listed in Item 3
below are held:

 

 

(c)                                  Full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by the questionnaire):

 

 

2.                                      Address for Notices to Selling
Securityholder:

 

 

 

Telephone:

 

Fax:

 

Contact Person:

 

1

--------------------------------------------------------------------------------


 

3.                                      Beneficial Ownership of Registrable
Securities:

 

Number of Shares of Registrable Securities beneficially owned(1) and purchased
pursuant to the Subscription Agreement:

 

 

4.                                      Broker-Dealer Status:

 

(a)                                 Are you a broker-dealer?

 

Yes  o   No  o

 

Note: If yes, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

(b)                                 Are you an affiliate of a broker-dealer?

 

Yes  o   No  o

 

(c)                                  If you are an affiliate of a broker-dealer,
do you certify that you bought the Registrable Securities in the ordinary course
of business, and at the time of the purchase of the Registrable Securities to be
resold, you had no agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities?

 

Yes  o   No  o

 

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

5.                                      Beneficial Ownership of Securities of
the Company Other than the Registrable Securities Owned by the Selling
Securityholder.

 

--------------------------------------------------------------------------------

(1)  Securities “beneficially owned” would include securities held by you for
your own benefit, whether in bearer form or registered in your own name or
otherwise (regardless of whether or how they are registered), such as, for
example, securities held for you by custodians, brokers, relatives, executors,
administrators or trustees, and securities held for your account by pledgees,
securities owned by a partnership in which you are a member, and securities
owned by any corporation which is or should be regarded as a personal holding
corporation of yours.  You are also considered to be the beneficial owner of a
security if you, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise have or share: (1) voting power, which
includes the power to vote, or to direct the voting of, such security or
(2) investment power, which includes the power to dispose, or to direct the
disposition, of such security.  You are also the beneficial owner of a security
if you, directly or indirectly, create or use a trust, proxy, power of attorney,
pooling arrangement or any other contract, arrangement or device with the
purpose or effect of divesting yourself of beneficial ownership of a security or
preventing the vesting of such beneficial ownership.  Finally, you are deemed to
be the beneficial owner of a security if you have the right to acquire
beneficial ownership of such security at any time within sixty days, including
but not limited to any right to acquire (a) through the exercise of any option,
warrant or right, (b) through the conversion of a security, (c) pursuant to the
power to revoke a trust, discretionary account or similar arrangement or
(d) pursuant to the automatic termination of a trust, discretionary account or
similar arrangement.

 

2

--------------------------------------------------------------------------------


 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

 

 

 

6.                                      Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

 

 

7.                                      Please fill in the table below as you
would like it to appear in the Registration Statement.  Include footnotes where
appropriate.

 

Name of Selling
Shareholder

 

Number of Shares of
Common Stock
Beneficially Owned Prior
to Offering

 

Maximum Number of
Shares of Common Stock
to be Sold Pursuant to this
Prospectus

 

Number of Shares of
Common Stock
Beneficially Owned After
Offering

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

3

--------------------------------------------------------------------------------


 

Dated:

 

 

Beneficial Owner:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

PLEASE (1) FAX OR EMAIL A COPY OF THE COMPLETED AND EXECUTED
NOTICE AND QUESTIONNAIRE, AND (2) RETURN THE ORIGINAL BY
OVERNIGHT MAIL, TO:

 

Broadway Financial Corporation
5055 Wilshire Boulevard
Suite 500
Los Angeles, CA  90036
Attn:  Chief Financial Officer
Facsimile: (213) 634-1723

 

4

--------------------------------------------------------------------------------